 

Exhibit 10.7

 

Protected by FRE 408

 

DEFINITIVE SETTLEMENT AGREEMENT

by and between

PARAGON OFFSHORE Plc

and

NOBLE CORPORATION PLC,

Dated as of April 29, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS; INTERPRETATION

 

 

 

Section 1.1.

Definitions Generally.

2

Section 1.2.

Interpretation Generally.

2

 

 

 

ARTICLE II

 

 

 

THE SETTELMENT AND RELEASE

 

 

 

Section 2.1.

Release of Claims.

3

Section 2.2.

Deliverables.

4

Section 2.3.

Separation Agreements.

4

Section 2.4.

Effective Date.

4

Section 2.5.

No Admission.

4

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES OF PARAGON

 

 

 

Section 3.1.

Organization and Qualification.

5

Section 3.2.

Corporate Authorization.

5

Section 3.3.

Binding Effect.

5

Section 3.4.

Regulatory Approvals and Non-Governmental Consents.

5

Section 3.5.

Non-Contravention.

6

Section 3.6.

Litigation and Claims.

6

Section 3.7.

Financial Projections and Forecasts.

6

Section 3.8.

Tax Liabilities.

7

Section 3.9.

Released Claims.

7

Section 3.10.

Limitations on Representations and Warranties

7

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES OF NOBLE

 

 

 

Section 4.1.

Organization and Qualification

7

Section 4.2.

Corporate Authorization.

7

Section 4.3.

Binding Effect.

7

Section 4.4.

Regulatory Approvals and Non-Governmental Consents.

8

Section 4.5.

Non-Contravention.

8

Section 4.6.

Litigation and Claims.

8

-i-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

Page

 

 

Section 4.7.

Limitations on Representations and Warranties.

9

 

 

 

ARTICLE V

 

 

 

COVENANTS

 

 

 

Section 5.1.

Released Claims.

9

Section 5.2.

Efforts to Consummate; Certain Governmental Matters.

9

 

 

 

ARTICLE VI

 

 

 

CONDITIONS

 

 

 

Section 6.1.

Conditions to Obligations of Noble.

10

Section 6.2.

Conditions to Effectiveness of Release.

11

 

 

 

ARTICLE VII

 

 

 

SURVIVAL; INDEMNIFICATION

 

 

 

Section 7.1.

Survival.

12

Section 7.2.

Indemnification Obligations and Procedure.

12

 

 

 

ARTICLE VIII

 

 

 

TERMINATION

 

 

 

Section 8.1.

Termination.

16

Section 8.2.

Effect of Termination.

16

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

Section 9.1.

Notices.

17

Section 9.2.

Amendment; Waiver.

18

Section 9.3.

No Assignment or Benefit to Third Parties.

18

Section 9.4.

Entire Agreement.

19

Section 9.5.

Expenses.

19

Section 9.6.

Governing Law; Submission to Jurisdiction; Selection of Forum.

19

Section 9.7.

WAIVER OF JURY TRIAL.

20

Section 9.8.

Counterparts.

20

Section 9.9.

Headings.

20

Section 9.10.

Severability.

20

ii

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Page

APPENDICES, SCHEDULES AND EXHIBITS

 

APPENDICES

 

Appendix A

–

Definitions

 

 

 

 

 

SCHEDULES

 

 

 

Schedule I

–

Tax Liabilities

 

 

 

 

 

EXHIBITS

 

 

 

Exhibit A

–

Form of Release

 

Exhibit B

–

Form of Amendment to Tax Sharing Agreement

 

 

 

 

iii

--------------------------------------------------------------------------------

 

THIS DEFINITIVE SETTLEMENT AGREEMENT, dated as of April 29, 2016 (as it may be
amended or supplemented from time to time in accordance with the terms hereof,
this “Agreement”), is by and between Paragon Offshore plc, a public limited
company organized under the laws of England and Wales (“Paragon”), and NOBLE
CORPORATION PLC, a public limited company organized under the laws of England
and Wales (“Noble”).  Paragon and Noble are each sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, on or about July 14, 2014, Noble and certain of its subsidiaries
transferred to Paragon and certain of its subsidiaries the assets and
liabilities constituting most of Noble’s standard specification drilling units
and related assets, liabilities and business (the “Separation”), and on or about
August 1, 2014, Noble made a pro rata distribution to its shareholders of all of
the issued and outstanding ordinary shares of Paragon to holders of Noble
ordinary shares (the “Distribution” and collectively with the Separation, the
“Spin-Off”);

WHEREAS, in connection with the Spin-Off, Paragon and Noble (and certain of
their respective subsidiaries) entered into agreements to effectuate the
Separation and to address certain related matters, including the Master
Separation Agreement, the Tax Sharing Agreement, the Employee Matters Agreement,
the Transition Services Agreement and the Transition Services Agreement (Brazil)
(collectively, the “Separation Agreements”);

WHEREAS, pursuant to that certain Plan Support Agreement (the “PSA”) among
Paragon, certain other Paragon Entities and certain of their creditors
(collectively, the “Restructuring Parties”), dated as of February 12, 2016, the
Restructuring Parties have agreed to undertake a financial restructuring of
Paragon (the “Restructuring”) which is anticipated to be effected through the
plan of reorganization substantially in the form attached as Exhibit A to the
PSA (including any schedules and exhibits attached thereto, the “Paragon Plan”)
in the cases filed on February 14, 2016 (the “Filing Date”), by certain Paragon
Entities (the “Paragon Cases”) under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101—1532 (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, Paragon has asserted that it may have claims against Noble arising
under, relating to, or in connection with the Spin-Off, including, but not
limited to, certain fraudulent transfer claims arising under section 548 of the
Bankruptcy Code;

WHEREAS, on February 12, 2016, Paragon and Noble entered into that certain term
sheet for the proposed settlement of such claims (the “Term Sheet”) and that
certain side letter to the Tax Sharing Agreement (the “TSA Side Letter”); and

WHEREAS, as set forth in more detail herein, Paragon and its Affiliates and
Subsidiaries (collectively, the “Paragon Entities”) desire to provide the
releases in favor of the Noble Releasees (as defined herein) as set forth herein
in exchange for certain obligations on the part of Noble with respect to the
Applicable Paragon Tax Liability.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

Article I

DEFINITIONS; INTERPRETATION

Section 1.1.Definitions Generally. Defined terms in this Agreement and in the
Schedules and Appendices to this Agreement, which may be identified by the
capitalization of the first letter of each principal word thereof, have the
meanings assigned to them in Appendix A.  Other terms may be defined elsewhere
in the text of this Agreement and, unless otherwise indicated, shall have such
meaning throughout this Agreement and the Schedules and Appendices
hereto.  Capitalized terms which are not otherwise defined herein shall have the
meanings ascribed to them in the Tax Sharing Agreement.

Section 1.2.Interpretation Generally. Unless the express context otherwise
requires:

(a)the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b)the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(c)references herein to a specific Article, Section, Subsection, Appendix or
Schedule shall refer, respectively, to Articles, Sections, Subsections,
Appendices or Schedules of this Agreement;

(d)wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation;”

(e)references herein to any gender includes the other gender;

(f)the word “or” shall be inclusive and not exclusive (for example, the phrase
“A or B” means “A or B or both,” not “either A or B but not both”), unless used
in conjunction with “either” or the like;

(g)each reference to “days” shall be to calendar days, unless otherwise
specified;

(h)each reference to a Law, statute, regulation or other government rule is to
it as amended from time to time and, as applicable, is to corresponding
provisions of successor Laws, statutes, regulations or other government rules;
and

- 2 -

--------------------------------------------------------------------------------

 

(i)accounting terms which are not otherwise defined in this Agreement, or any
Appendix or Schedule hereto, shall have the meanings given to them under GAAP. 

Article II

THE settlement and releasE

Section 2.1.Release of Claims. Subject to Section 2.4, effective upon the
Paragon Plan Closing:

(a)On behalf of itself and each of its Affiliates, Paragon forever releases,
acquits and discharges (the “Release”) Noble and each of its Affiliates,
together with their respective current and former principals, officers,
directors, managers, general partners, employees, agents, parent companies,
subsidiaries, affiliates, attorneys, accountants, predecessors, successors,
assigns, heirs, administrators, executors, supervisors, and representatives of
any kind (collectively, the “Noble Releasees”), jointly and severally, from and
against any and all claims, disputes, liabilities, suits, demands, liens,
actions, proceedings and causes of action of every kind and nature, and from all
damages, injuries, losses, debts, contributions, indemnities, compensation,
obligations, costs, attorneys’ fees and expenses of whatever kind and character,
whether past or present, direct or derivative, known or unknown, fixed or
contingent, whether in law, in equity or otherwise, whether liquidated or
unliquidated, whether matured or unmatured, whether asserted or unasserted,
whether accrued or unaccrued, which Paragon or any of its Affiliates has or
might claim to have against any one or more of the Noble Releasees, as of the
Effective Date, in any way arising out of, relating to, or in connection with
any matter relating to the Spin-Off (the “Released Claims”); provided, however,
that the Released Claims shall not include any obligations of Noble under any
Separation Agreement.  Without limiting the foregoing, the Release shall include
any Noble Releasee that acted as a director of Paragon in such Noble Releasee’s
capacity as a director of Paragon. The Released Claims include, without
limitation, any fraudulent transfer or similar claims arising under section 548
of the Bankruptcy Code or any similar state or foreign statute.  At any time on
or after the Effective Date, at the request of Noble, Paragon shall cause each
of its Affiliates to duly execute and deliver to Noble a release in the form of
Exhibit A hereto.

(b)Paragon further covenants not to, and to cause each of its Affiliates not to,
sue the Noble Releasees for or by reason of any Released Claim.

(c)The Release extends to claims that neither Paragon nor any of its Affiliates
knows or suspects to exist at the time of the release, which if known, might
have affected the decision to enter into this Agreement.  With respect to the
Release, Paragon and each of its Affiliates shall be deemed to waive any and all
provisions, rights and benefits conferred by any Law, including any Law of the
United States or any state or territory of the United States, or principle of
common law, which governs or limits a person’s release of unknown claims.

- 3 -

--------------------------------------------------------------------------------

 

(d)Paragon acknowledges, on behalf of itself and each of its Affiliates, that it
may discover facts in addition to or different from those that it or its
Affiliates now knows or believes to be true with respect to the subject matter
of the Release hereunder, and it is Paragon’s intention, as set forth above, to
fully, finally, and forever settle and release any and all claims and matters
within the scope of the Release, whether known or unknown, suspected or
unsuspected, which now exist, or heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery or existence of such additional or
different facts. 

Section 2.2.Deliverables. Subject to the satisfaction or waiver of the
conditions set forth in Article VI, at the Paragon Plan Closing, each Party
shall deliver or cause to be delivered to the other Party (i) a duly executed
copy of the Amendment to Tax Sharing Agreement in substantially the form
attached hereto as Exhibit B and (ii) its respective certificate set forth in
Sections 6.1(c) or 6.2(c), as the case may be.  The “Paragon Plan Closing” shall
mean the substantial consummation of the Paragon Plan; provided, that for
purposes of this Agreement in no event shall the Paragon Plan Closing occur
prior to the second Business Day after the satisfaction or waiver of the
conditions set forth in Article VI (other than those conditions that by their
nature are to be satisfied by action taken at the Paragon Plan Closing, but
subject to the satisfaction or waiver of such conditions).  Paragon shall give
Noble at least two Business Days’ notice of the time, date and location of the
Paragon Plan Closing.

Section 2.3.Separation Agreements. Upon approval of this Agreement by the
Bankruptcy Court, the Separation Agreements shall be deemed assumed under
section 365 of the Bankruptcy Code.  For the avoidance of doubt, during the term
of and after the Paragon Cases, each Separation Agreement will remain in full
force and effect, without modification or release of any right or obligation of
any party thereto thereunder, and each Party shall continue to perform its
obligations thereunder, provided that subject to the satisfaction or waiver of
the conditions set forth in Section 6.1, at the Paragon Plan Closing the Tax
Sharing Agreement will be modified as contemplated hereby.

Section 2.4.Effective Date. Subject to the satisfaction or waiver of the
conditions set forth in Section 6.2, the Release will become effective, and
shall be deemed to be in full force and effect, upon the Paragon Plan Closing
(the date on which such closing occurs, the “Effective Date”).

Section 2.5.No Admission. The purpose of this Agreement is to settle and resolve
the Released Claims, and this settlement is not intended to, and does not
constitute, nor shall it be deemed to constitute, an admission by any Party
hereto of any liability, culpability, or fault; and any and all such admission
of liability, culpability, and/or fault is hereby expressly denied.

- 4 -

--------------------------------------------------------------------------------

 

Article III

REPRESENTATIONS AND WARRANTIES OF paragon

Paragon hereby represents and warrants to Noble as follows:

Section 3.1.Organization and Qualification. Paragon is duly organized, and is
validly existing, under the laws of its jurisdiction of organization, has all
requisite corporate power and authority to own and operate its properties and
assets and to carry on its business as presently conducted (subject, in each
case to obtaining Bankruptcy Court Approval for any activity outside of the
ordinary course of business), and is duly qualified or licensed to do business
and is in good standing in each jurisdiction where the conduct of its business
requires such qualification or license, except for failures to be so qualified
or in good standing that would not, individually or in the aggregate, reasonably
be expected to materially adversely affect Paragon’s ability to execute, deliver
or perform its obligations under this Agreement or the Amendment to Tax Sharing
Agreement, or to timely consummate the transactions contemplated hereby or
thereby.

Section 3.2.Corporate Authorization. Subject to obtaining the Bankruptcy Court
Approval, Paragon has full corporate power and authority to execute and deliver
this Agreement and the Amendment to Tax Sharing Agreement, and to perform its
obligations hereunder and thereunder.  The execution, delivery and performance
by Paragon of this Agreement and the Amendment to Tax Sharing Agreement has been
duly and validly authorized by Paragon and no additional corporate authorization
or consent by Paragon is required in connection therewith. Without limiting the
generality of the foregoing, Paragon has full authority to grant the Release on
behalf of each of its Affiliates, and no additional corporate or other
organizational authorization or consent by any such Affiliate is required in
connection therewith.

Section 3.3.Binding Effect. Subject to obtaining the Bankruptcy Court Approval,
this Agreement constitutes, and the Amendment to Tax Sharing Agreement, when
executed and delivered by the Parties will constitute, a valid and legally
binding obligation of Paragon, enforceable against Paragon, in accordance with
its terms.

Section 3.4.Regulatory Approvals and Non-Governmental Consents.

(a)No Governmental Authorization, notice or filing is required to be obtained by
Paragon or any of its Affiliates from, or to be given by Paragon or any of its
Affiliates to, or made by Paragon with, any Governmental Entity or securities
exchange, as a result of execution and delivery of, or performance of any
obligations under (i) this Agreement or (ii) the Amendment to Tax Sharing
Agreement, except (x) that the effectiveness of the Release and the obligation
to execute the Amendment to Tax Sharing Agreement are conditioned upon receipt
of the Bankruptcy Court Approval and (y) for such Governmental Authorization or
filings that if failed to be obtained, given or made would not, individually or
in the aggregate, reasonably be expected to materially adversely affect the
ability of Paragon or any of its Affiliates to execute, deliver or perform its
obligations under this Agreement or the Amendment to Tax Sharing Agreement, or
to timely consummate the transactions contemplated hereby or thereby.

- 5 -

--------------------------------------------------------------------------------

 

(b)No notice, consent, approval, waiver or authorization is required to be
obtained by Paragon or any of its Affiliates from, or to be given by Paragon or
any of its Affiliates to, or made by Paragon or any of its Affiliates with, any
Person other than a Governmental Entity or securities exchange, as a result of
the execution, delivery or performance by Paragon of this Agreement and the
Amendment to Tax Sharing Agreement, except for such notices, consents,
approvals, waivers or authorizations that if failed to be obtained, given or
made would not, individually or in the aggregate, reasonably be expected to
materially adversely affect the ability of Paragon or any of its Affiliates to
execute, deliver or perform its obligations under this Agreement or the
Amendment to Tax Sharing Agreement, or to timely consummate the transactions
contemplated hereby or thereby. 

Section 3.5.Non-Contravention. The execution, delivery and performance by
Paragon of this Agreement and the Amendment to Tax Sharing Agreement, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (a) violate any provision of the Organizational Documents of Paragon or
any of its Affiliates; (b) conflict with, or result in the breach of, or
constitute a default under, or result in the termination of, or the right of
termination, cancellation, modification or acceleration (whether after the
giving of notice or the lapse of time or both) of any right or obligation of
Paragon or any of its Affiliates under, or result in a loss of any benefit to
which Paragon or any of its Affiliates is entitled under, any Contract to which
Paragon or any of its Affiliates is bound; or (c) violate or result in a breach
of or constitute a default under any Law or Governmental Authorization to which
Paragon or any of its Affiliates is subject, other than, in the case of clause
(b), conflicts, breaches, terminations, defaults, cancellations, accelerations,
losses, violations or Liens that would not, individually or in the aggregate,
reasonably be expected to materially adversely affect the ability of Paragon or
any of its Affiliates to execute, deliver or perform its obligations under this
Agreement or the Amendment to Tax Sharing Agreement, or to timely consummate the
transactions contemplated hereby or thereby.

Section 3.6.Litigation and Claims. Except for the Paragon Cases, (i) there is no
Litigation pending or, to Paragon’s Knowledge, threatened against Paragon or any
of its Affiliates that, individually or in the aggregate, would materially
adversely affect the ability of Paragon or any of its Affiliates to execute,
deliver or perform its obligations under this Agreement or the Amendment to Tax
Sharing Agreement, or to timely consummate the transactions contemplated hereby
or thereby and (ii) neither Paragon nor any of its Affiliates is subject to any
order, writ, judgment, award, injunction or decree of any Governmental Entity of
competent jurisdiction or any arbitrator or arbitrators that, individually or in
the aggregate, would materially adversely affect the ability of Paragon or any
of its Affiliates to execute, deliver or perform its obligations under this
Agreement or the Amendment to Tax Sharing Agreement, or to timely consummate the
transactions contemplated hereby or thereby.

Section 3.7.Financial Projections and Forecasts. The financial projections and
forecasts previously provided by Paragon to Noble are consistent in all material
respects with the financial projections and forecasts provided prior to the
Filing Date by Paragon to the Restructuring Parties that are not Paragon
Entities in connection with negotiation of the PSA.

- 6 -

--------------------------------------------------------------------------------

 

Section 3.8.Tax Liabilities. To the Knowledge of Paragon, Schedule I hereto sets
forth a true, complete and correct list of (a) the tax audit claims of
Applicable Paragon Tax Liabilities asserted by the Mexican Governmental
Authorities on or prior to the date of the Term Sheet attributable to the
Paragon Entities, and (b) each bond for any Applicable Paragon Tax Liability
posted by or on behalf of Paragon on or prior to the date of the Term Sheet
attributable to the Paragon Entities. 

Section 3.9.Released Claims. Neither Paragon nor any of its Affiliates has
transferred or assigned any Released Claim or any interest therein and no other
Person other than Paragon and its Affiliates has any rights to assert or
prosecute any Released Claim.

Section 3.10.Limitations on Representations and Warranties. Except as expressly
set forth in this Article III, Paragon does not make any representation or
warranty, express or implied, at Law or in equity, with respect to itself or any
Paragon Entity, or any of their respective assets, liabilities, businesses or
operations, and any such other representations or warranties are hereby
expressly disclaimed.

Article IV

REPRESENTATIONS AND WARRANTIES OF Noble

Noble hereby represents and warrants to Paragon as follows:

Section 4.1.Organization and Qualification. Noble is duly organized, and is
validly existing, under the laws of its jurisdiction of organization, has all
requisite corporate power and authority to own and operate its properties and
assets and to carry on its business as presently conducted, and is duly
qualified or licensed to do business and is in good standing in each
jurisdiction where the conduct of its business requires such qualification or
license, except for failures to be so qualified or in good standing that would
not, individually or in the aggregate, reasonably be expected to materially
adversely affect Noble’s ability to execute, deliver or perform its obligations
under this Agreement or the Amendment to Tax Sharing Agreement, or to timely
consummate the transactions contemplated hereby or thereby.

Section 4.2.Corporate Authorization. Noble has full corporate power and
authority to execute and deliver this Agreement and the Amendment to Tax Sharing
Agreement, and to perform its obligations hereunder and thereunder.  The
execution, delivery and performance by Noble of this Agreement and the Amendment
to Tax Sharing Agreement has been duly and validly authorized by Noble and no
additional corporate authorization or consent by Noble is required in connection
therewith.  

Section 4.3.Binding Effect. Each of this Agreement and the Amendment to Tax
Sharing Agreement, when executed and delivered by the parties thereto,
constitutes a valid and legally binding obligation of Noble, enforceable against
Noble in accordance with its terms.

- 7 -

--------------------------------------------------------------------------------

 

Section 4.4.Regulatory Approvals and Non-Governmental Consents. 

(a)No Governmental Authorization, notice or filing is required to be obtained by
Noble from, or to be given by Noble to, or made by Noble with, any Governmental
Entity or securities exchange, as a result of execution and delivery of, or
performance of any obligations under, (i) this Agreement or (ii) the Amendment
to Tax Sharing Agreement, except (x) that the effectiveness of the Release and
the obligation to execute the Amendment to Tax Sharing Agreement are conditioned
upon receipt of the Bankruptcy Court Approval and (y) for such Governmental
Authorization or filings that if failed to be obtained, given or made would not,
individually or in the aggregate, reasonably be expected to materially adversely
affect Noble’s ability to execute, deliver or perform its obligations under this
Agreement or the Amendment to Tax Sharing Agreement, or to timely consummate the
transactions contemplated hereby or thereby.

(b)No notice, consent, approval, waiver or authorization is required to be
obtained by Noble from, or to be given by Noble to, or made by Noble with, any
Person other than a Governmental Entity or securities exchange, as a result of
the execution, delivery or performance by Noble of this Agreement and the
Amendment to Tax Sharing Agreement, except for such notices, consents,
approvals, waivers or authorizations that if failed to be obtained, given or
made would not, individually or in the aggregate, reasonably be expected to
materially adversely affect Noble’s ability to execute, deliver or perform its
obligations under this Agreement or the Amendment to Tax Sharing Agreement, or
to timely consummate the transactions contemplated hereby or thereby.

Section 4.5.Non-Contravention. The execution, delivery and performance by Noble
of this Agreement and the Amendment to Tax Sharing Agreement, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (a) violate any provision of the Organizational Documents of Noble; (b)
conflict with, or result in the breach of, or constitute a default under, or
result in the termination of, or the right of termination, cancellation,
modification or acceleration (whether after the giving of notice or the lapse of
time or both) of any right or obligation of Noble under, or result in a loss of
any benefit to which Noble is entitled under, any Contract to which Noble is
subject; or (c) violate or result in a breach of or constitute a default under
any Law or Governmental Authorization to which Noble is subject, other than, in
the case of clause (b), conflicts, breaches, terminations, defaults,
cancellations, accelerations, losses, violations or Liens that would not,
individually or in the aggregate, reasonably be expected to materially adversely
affect Noble’s ability to execute, deliver or perform its obligations under this
Agreement or the Amendment to Tax Sharing Agreement, or to timely consummate the
transactions contemplated hereby or thereby.  

Section 4.6.Litigation and Claims. Except for the Paragon Cases, (i) there is no
Litigation pending or, to Noble’s Knowledge, threatened against Noble that,
individually or in the aggregate, would materially adversely affect Noble’s
ability to execute, deliver or perform its obligations under this Agreement or
the Amendment to Tax Sharing Agreement, or to timely consummate the transactions
contemplated hereby or thereby and (ii) Noble is not subject to any order, writ,
judgment, award, injunction or decree of any Governmental Entity of competent

- 8 -

--------------------------------------------------------------------------------

 

jurisdiction or any arbitrator or arbitrators that, individually or in the
aggregate, would materially adversely affect Noble’s ability to execute, deliver
or perform its obligations under this Agreement or the Amendment to Tax Sharing
Agreement, or to timely consummate the transactions contemplated hereby or
thereby. 

Section 4.7.Limitations on Representations and Warranties. Except as expressly
set forth in this Article IV, Noble does not make any representation or
warranty, express or implied, at Law or in equity, with respect to itself or any
of its Affiliates, or any of their respective assets, liabilities, businesses or
operations, and any such other representations or warranties are hereby
expressly disclaimed. The purpose of this Agreement is to settle and resolve the
claims that Paragon and its Affiliates may assert against Noble arising under,
relating to, or in connection with the Spin-Off, including, but not limited to,
certain fraudulent transfer claims arising under section 548 of the Bankruptcy
Code, and neither this Agreement nor the Amendment to Tax Sharing Agreement is
intended to, and does not constitute, nor shall it be deemed to constitute, an
admission by Noble or any of the other Noble Releasees of any liability,
culpability, or fault; and any and all such admission of liability, culpability,
and/or fault is hereby expressly denied.

Article V

COVENANTS

Section 5.1.Released Claims. Prior to the termination of this Agreement pursuant
to Article VIII:

(a)Neither Paragon nor any of its Affiliates shall transfer or assign any
Released Claim or any interest therein; and

(b)Paragon shall not, and shall cause each of its Affiliates not to, sue, or
permit or authorize any Person to sue, the Noble Releasees for or by reason of
any Released Claim, or cooperate with any Person in connection with any such
suit.

Section 5.2.Efforts to Consummate; Certain Governmental Matters.

(a)Paragon shall, and shall cause each of the Paragon Entities to, use its
respective reasonable best efforts to obtain and to cooperate in obtaining or
making any Governmental Authorization, notice or filing required to be obtained
by Paragon or any of its Affiliates from, or to be given by Paragon or any of
its Affiliates to, or made by Paragon with, any Governmental Entity or
securities exchange or any other Person, as a result of execution and delivery
of, or performance of any obligations under (i) this Agreement or (ii) the
Amendment to Tax Sharing Agreement, including obtaining the Bankruptcy Court
Approval and consummating the Paragon Plan, and no Party shall take any action
that would be reasonably likely to prevent or materially delay the receipt of
any of the foregoing.

- 9 -

--------------------------------------------------------------------------------

 

(b)Subject to the terms and conditions set forth in this Agreement, each Party
shall use, and shall cause each of its Subsidiaries to use, its respective
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, necessary, or reasonably advisable on its part
under this Agreement and the Amendment to Tax Sharing Agreement and applicable
Law to satisfy the conditions set forth in Article VI, and to consummate and
make effective the transactions contemplated by this Agreement and the Amendment
to Tax Sharing Agreement as soon as practicable. 

(c)Subject to applicable Law or as prohibited by any Governmental Entity,
Paragon and Noble each shall keep the other apprised of the status of matters
relating to consummation of the transactions contemplated hereby, including (i)
promptly notifying the other of the status of, and any facts, circumstances or
other reason that would prevent the receipt of, the Bankruptcy Court Approval or
consummation of the Paragon Plan for the timely consummation of transactions
contemplated by this Agreement and the Amendment to Tax Sharing Agreement, and
(ii) promptly furnishing the other with copies of material notices or other
documents received by Paragon or Noble, as the case may be, from any third party
and/or any Governmental Entity with respect to the transactions contemplated by
this Agreement and Amendment to Tax Sharing Agreement.  No Party shall permit
any of its officers or any other representatives or agents to participate in any
meeting with any Governmental Entity with respect to any filings, investigation
or other inquiry relating to the transactions contemplated hereby unless it
consults with the other Party in advance and, to the extent permitted by such
Governmental Entity, gives the other Parties the opportunity to attend and
participate thereat.

Article VI

CONDITIONS

Section 6.1.Conditions to Obligations of Noble. The obligations of Noble to
enter into the Amendment to Tax Sharing Agreement are subject to the
satisfaction or waiver, at or prior to the Paragon Plan Closing, of each of the
following conditions:

(a)Representations and Warranties. Each of the representations and warranties of
Paragon contained in this Agreement shall be true and correct in all respects at
and as of the date of this Agreement and at and as of the Effective Date as
though then made (except to the extent such representations and warranties
expressly relate to an earlier date, and in such case, shall be true and correct
on and as of such earlier date).

(b)Performance of Obligations of Paragon. Paragon shall have performed or
complied with, or caused to be performed or complied with, in all material
respects all obligations that are required to be performed or complied with by
it at or prior to the Paragon Plan Closing.

- 10 -

--------------------------------------------------------------------------------

 

(c)Officer’s Certificate. Noble shall have received from Paragon a certificate
of an authorized senior officer of Paragon certifying that the conditions set
forth in this Section 6.1 have been satisfied. 

(d)Bankruptcy Court Approval. The Bankruptcy Court shall have entered an order
approving this Agreement (including, without limitation, the Confirmation
Order), which order shall not be subject to a stay of execution.

(e)Release. No Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction, regulation or other order (whether temporary,
preliminary or permanent) that prohibits or makes illegal or affects the
validity or scope of the Release.

Section 6.2.Conditions to Effectiveness of Release. The effectiveness of the
Release is subject to the satisfaction or waiver, at or prior to the Effective
Date, of each of the following conditions:

(a)Representations and Warranties. Each of the representations and warranties of
Noble contained in this Agreement shall be true and correct in all respects at
and as of the date of this Agreement and at and as of the Effective Date as
though then made (except to the extent such representations and warranties
expressly relate to an earlier date, and in such case, shall be true and correct
on and as of such earlier date).

(b)Performance of Obligations of Noble. Noble shall have performed or complied
with, or caused to be performed or complied with, in all material respects all
obligations that are required to be performed or complied with by it under this
Agreement at or prior to the Paragon Plan Closing.  Without limiting the
generality of the foregoing, at or prior to the Paragon Plan Closing Noble shall
have tendered to Paragon a copy of the Amendment to Tax Sharing Agreement duly
executed by Noble.

(c)Officer’s Certificate. Paragon shall have received from Noble a certificate
of an authorized senior officer of Noble certifying that the conditions set
forth in Sections 6.2(a), 6.2(b) and 6.2(e) have been satisfied.

(d)Bankruptcy Court Approval. The Bankruptcy Court shall have entered an order
approving this Agreement (including, without limitation, the Confirmation
Order), which order shall not be subject to a stay of execution.

(e)Amendment to Tax Sharing Agreement. No Governmental Entity of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction, regulation or other
order (whether temporary, preliminary or permanent) that prohibits or makes
illegal or the Amendment to Tax Sharing Agreement.

- 11 -

--------------------------------------------------------------------------------

 

(f)Conditions to Effectiveness of Paragon Plan. All conditions precedent to the
“Effective Date” (as defined in the Paragon Plan) shall have been satisfied or
waived in accordance with the terms of the Paragon Plan. 

Article VII

SURVIVAL; Indemnification

Section 7.1.Survival. The representations and warranties contained in this
Agreement, in the Amendment to Tax Sharing Agreement or in any certificates or
other documents delivered prior to or as of the Paragon Plan Closing shall
survive the Paragon Plan Closing and will continue in full force and effect for
a period of three years after the Effective Date; provided, that the
representations and warranties contained in Sections 3.1, 3.2, 3.3, 3.4(a),
Section 3.9, 4.1, 4.2, 4.3 and 4.4(a) shall survive the Paragon Plan Closing and
shall continue in full force and effect indefinitely.  If a claim shall be made
by a Party hereto against another Party hereto prior to the expiration of the
applicable survival period, then such survival period shall be extended as it
relates to such claim until such claim has been satisfied or otherwise resolved
as provided in this Article VII. The covenants and agreements of Noble and
Paragon that are required to be performed by either such Person after the
Paragon Plan Closing shall survive the Paragon Plan Closing in accordance with
their respective terms.

Section 7.2.Indemnification Obligations and Procedure.

(a)Subject to, and except as otherwise provided in, the provisions of this
Article VII, from and after the Effective Date, Paragon shall indemnify and hold
harmless Noble and its Affiliates and their respective Representatives
(collectively, the “Noble Indemnified Parties”) from and against all Losses that
the Noble Indemnified Parties incur arising from or out of or related to:

(i)any inaccuracy or breach of any representation or warranty of Paragon in this
Agreement or in any certificate delivered pursuant to this Agreement;

(ii)any inaccuracy or breach of any representation or warranty of Paragon in
this Agreement as of the Effective Date, each of which representations and
warranties will be deemed for purposes of this Section 7.2(a)(ii) to have been
made by Paragon as of the Effective Date, except that those representations and
warranties that are made as of a specific date need only be true as of such
date; and

(iii)any breach of, or failure to perform or comply with, any covenant or
agreement of Paragon contained in this Agreement.

- 12 -

--------------------------------------------------------------------------------

 

(b)Subject to, and except as otherwise provided in, the provisions of this
Article VII, from and after the Effective Date, Noble shall indemnify and hold
harmless Paragon and its Affiliates and their respective Representatives
(collectively, the “Paragon Indemnified Parties”) from and against all Losses
that the Paragon Indemnified Parties incur arising from or out of or related
to: 

(i)any inaccuracy or breach of any representation or warranty of Noble in this
Agreement or in any certificate delivered pursuant to this Agreement;

(ii)any inaccuracy or breach of any representation or warranty of Noble in this
Agreement as of the Effective Date, each of which representations and warranties
will be deemed for purposes of this Section 7.3(b)(ii) to have been made by
Noble as of the Effective Date, except that those representations and warranties
that are made as of a specific date need only be true as of such date; and

(iii)any breach of, or failure to perform or comply with, any covenant or
agreement of Noble contained in this Agreement.

(c)Notwithstanding anything in this Agreement to the contrary, for purposes of
this Section 7.2, (x) a breach of a representation or warranty shall be deemed
to exist either if such representation or warranty is actually inaccurate or
breached or would have been inaccurate or breached if such representation or
warranty had not contained any limitation or qualification as to materiality,
material adverse effect (which instead will be read as any adverse effect or
change) or similar language, and (y) the amount of Losses in respect of any
breach of a representation or warranty, including any deemed breach resulting
from the application of clause (x), shall be determined without regard to any
limitation or qualification as to materiality, material adverse effect (which
instead will be read as any adverse effect or change) or similar language set
forth in such representation or warranty.

(d)The party or parties making a claim for indemnification under Sections 7.2(a)
or 7.2(b) shall be, for the purposes of this Agreement, referred to as the
“Indemnified Party” and the party or parties against whom such claims are
asserted under this Section 7.2 shall be, for the purposes of this Agreement,
referred to as the “Indemnifying Party”.  All claims by any Indemnified Party
under this Article VII shall be asserted and resolved as follows:

(i)In the event that (i) any claim, demand or proceeding is asserted or
instituted by any Person other than the Parties to this Agreement or their
Affiliates which could give rise to Losses for which an Indemnifying Party could
be liable to an Indemnified Party under this Agreement (such claim, demand or
proceeding, a “Third Party Claim”) or (ii)  any Indemnified Party under this
Agreement shall have a claim to be indemnified by any Indemnifying Party under
this Agreement which does not involve a Third Party Claim (such claim, a “Direct
Claim”), the Indemnified Party shall promptly send to the Indemnifying Party a
written notice describing in reasonable detail (based on the information then
reasonably available to the Indemnified Party) the nature of such claim, demand
or proceeding and the amount or estimated amount thereof if known

- 13 -

--------------------------------------------------------------------------------

 

(which amount or estimated amount shall not be conclusive of the final amount,
if any, of such claim, demand or proceeding) and the basis of the Indemnified
Party’s request for indemnification hereunder (a “Claim Notice”).  In addition,
the Indemnified Party shall deliver to the Indemnifying Party copies of all
material written evidence of any claim which is in the Indemnified Party’s
possession (including, with respect to claims related to environmental matters,
sampling and testing results).  Thereafter, the Indemnified Party shall deliver
to the Indemnifying Party, promptly following the Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Party relating to a Third Party Claim.  Notwithstanding
anything herein to the contrary, the failure of the Indemnified Party to give
notice or provide documents as provided herein shall not relieve the
Indemnifying Party of its respective indemnification obligations under this
Agreement except to the extent that the Indemnifying Party is materially
prejudiced as a result of such failure to give notice or provide documents. 

(ii)In the event of a Third Party Claim, the Indemnifying Party shall be
entitled to participate in the defense thereof and, if it so chooses, to assume
the defense thereof with counsel selected by the Indemnifying Party; provided,
however, that (A) counsel for the Indemnifying Party who shall conduct the
defense or settlement of such Third Party Claim shall be reasonably satisfactory
to the Indemnified Party, (B) the Indemnifying Party proceeds in good faith,
expeditiously and diligently, and (C) the Indemnifying Party provides the
Indemnified Party a written undertaking reasonably acceptable as to form to the
Indemnified Party to post any necessary bond or other security required in order
to stay any judgment pending an appeal in the event the Indemnifying Party shall
elect to prosecute such appeal.  Should the Indemnifying Party so elect to
assume the defense of a Third Party Claim, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof, except as provided
below.  If the Indemnifying Party assumes such defense as provided herein, the
Indemnified Party shall have the right to participate in the defense thereof and
to employ counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood that, except as otherwise provided
herein, the Indemnifying Party shall control such defense.  The Indemnifying
Party shall be liable for the reasonable fees and expenses of counsel employed
by the Indemnified Party for any period during which the Indemnifying Party has
not assumed the defense thereof (other than during any period in which the
Indemnified Party shall have failed to give notice of the Third Party Claim as
provided above).  Notwithstanding an Indemnifying Party’s election to appoint
counsel to represent an Indemnified Party in connection with a Third Party
Claim, an Indemnified Party shall have the right to employ separate counsel, and
the Indemnifying Party shall bear the reasonable fees, costs and expenses of
such separate counsel if the use of counsel chosen by the Indemnifying Party to
represent the Indemnified Party would present such counsel with a conflict of
interest.  If the Indemnifying Party shall (y) fail to notify in writing the
Indemnified Party of its intent to exercise its rights to defend any Third Party
Claim within 10 Business Days after receipt of any Claim Notice with respect
thereto or (z) after commencing or undertaking any such defense or settlement,
fail to diligently prosecute, or withdraw from, such defense or settlement, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof, at the Indemnifying Party’s

- 14 -

--------------------------------------------------------------------------------

 

expense.  If the Indemnified Party assumes the defense of such Third Party Claim
pursuant to the preceding sentence and proposes to settle such Third Party Claim
prior to a final judgment thereon or to forego appeal with respect thereto, then
the  Indemnified Party shall give the Indemnifying Party prompt written notice
thereof but, in the case of clause (z) of the preceding sentence, shall not
settle such Third Party Claim or forego appeal with respect thereto without the
prior written consent of the Indemnifying Party, such consent not to be
unreasonably withheld or delayed; provided, however, that if the Indemnifying
Party fails to respond to such notice within thirty (30) days, the Indemnified
Party may take any such action at the Indemnifying Party’s expense.  Except as
contemplated by the prior sentence, in the event any Indemnified Party settles
or compromises or consents to the entry of any judgment with respect to any
Third Party Claim without the prior written consent of the Indemnifying Party,
each Indemnified Party shall be deemed to have waived all rights against the
Indemnifying Party for indemnification under this Section 7.2 with respect to
such Third Party Claim.  If requested by the Indemnifying Party, the Indemnified
Party agrees to reasonably cooperate with the Indemnifying Party and its counsel
in contesting any claim, demand or proceeding which the Indemnifying Party
defends, or, if appropriate and related to the claim, demand or proceeding in
question, in making any counterclaim against the Person asserting the Third
Party Claim, or any cross-complaint against any Person.  If the Indemnifying
Party assumes the defense of a Third Party Claim, the Indemnified Party shall
agree to any settlement, compromise or discharge of a Third Party Claim that the
Indemnifying Party may recommend and that by its terms (1) does not provide for
injunctive or other non-monetary relief effecting the Indemnified Party, (2)
includes as an unconditional term thereof the giving by each claimant or
plaintiff to the Indemnified Party of a full and unconditional release from all
liability with respect to such Third Party Claim and (3) obligates the
Indemnifying Party to pay the full amount of the liability (including all costs
and expenses) in connection with such Third Party Claim.   

(iii)In the event of a Direct Claim the Indemnifying Party shall notify the
Indemnified Party within 90 Business Days of receipt of a Claim Notice whether
or not the Indemnifying Party disputes such claim.  If the Indemnifying Party
disputes its liability with respect to such claim, the Indemnifying Party and
the Indemnified Party shall proceed in good faith to negotiate a resolution of
such dispute and, if not resolved through negotiations, either Party may pursue
a remedy at law or in equity.

- 15 -

--------------------------------------------------------------------------------

 

(iv)From and after the delivery of a Claim Notice under this Agreement, at the
reasonable request of the Indemnifying Party, each Indemnified Party shall grant
the Indemnifying Party and its representatives all reasonable access to the
books, records and properties of such Indemnified Party to the extent reasonably
related to the matters to which the Claim Notice relates, and shall make
employees available on a reasonable and mutually convenient basis to provide
additional information and explanation of any material provided hereunder.  All
such access shall be granted during normal business hours and shall be granted
under conditions, which will not interfere with the business and operations of
such Indemnified Party.  The Indemnifying Party will not, and shall require that
its representatives do not, use (except in connection with such Claim Notice or
defense of a Third Party Claim or a Direct Claim) or disclose to any third
person other than the Indemnifying Party’s representatives (except as may be
required by applicable Law) any information obtained pursuant to this Section
7.2(d)(iv). 

Article VIII

TERMINATION

Section 8.1.Termination. This Agreement may be terminated at any time prior to
the Effective Date:

(a)by written agreement of Paragon and Noble;

(b)by Noble if Paragon files any plan of reorganization in the Paragon Cases
that does not incorporate the terms and conditions of this Agreement;

(c)by Noble if Paragon files any motion in the Bankruptcy Court seeking to
terminate its obligations under this Agreement; or

(d)by Noble pursuant to Section 9.10.

Section 8.2.Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 8.1, this Agreement, insofar as it relates
to the Parties’ rights and obligations relating thereto, shall thereafter become
void and have no effect, and, except for the obligations of the Parties
contained in this Section 8.2, and Article IX (and any related definitional
provisions set forth in Article I or Appendix A), no Party shall have any
liability to the other Party or their respective Affiliates, or their respective
directors, officers, shareholders, partners, members, attorneys, accountants,
agents, representatives or employees or their heirs, successors and permitted
assigns, other than the liability of a Party for breach of this Agreement.

- 16 -

--------------------------------------------------------------------------------

 

Article IX

MISCELLANEOUS

Section 9.1.Notices. All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to be
duly given (a) when personally delivered, (b) if mailed registered or certified
mail, postage prepaid, return receipt requested, on the date the return receipt
is executed or the letter is refused by the addressee or its agent, (c) if sent
by overnight courier which delivers only upon the signed receipt of the
addressee, on the date the receipt acknowledgment is executed or refused by the
addressee or its agent or (d) if sent by facsimile or electronic mail, on the
date confirmation of transmission is received (provided that a copy of any
notice delivered pursuant to this clause (d) shall also be sent pursuant to
clause (a), (b) or (c)), in each case, to such Party at the address or facsimile
number set forth below, or to such other address or facsimile number for a Party
as it shall have specified by like notice.

To Noble:

Noble Corporation plc

Devonshire House
1 Mayfair Place

London, England W1J8AJ

Telephone:

Facsimile No.:

Attention:William E. Turcotte

With a copy (which shall not constitute notice) to:

 




- 17 -

--------------------------------------------------------------------------------

 

Skadden, Arps, Slate, Meagher & Flom LLP

1000 Louisiana, Suite 6800

Houston, Texas 77002

Telephone: (713) 655-5100

Facsimile No.: (713) 655-5200

Attention: Frank Bayouth

To Paragon:

Paragon Offshore plc

c/o Paragon Offshore Services LLC

3151 Briarpark Drive

Houston, Texas 77042

Telephone:(832) 783-4000

Facsimile No.:

 

Attention:

Todd D. Strickler

With a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, New York 10153

Telephone:(212) 310-8000

Facsimile No.:(212) 310-8007

Attention:Gary T. Holtzer

Section 9.2.Amendment; Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Parties, or in the case of a waiver, by the
Party against whom such waiver is intended to be effective.  No failure or delay
by any Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by Law.

Section 9.3.No Assignment or Benefit to Third Parties. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors, legal representatives and permitted assigns.  Notwithstanding the
foregoing, no Party to this Agreement may assign any of its rights or delegate
any of its obligations under this Agreement without the prior written consent of
the other Party hereto.  Except for the Release and as otherwise provided in
Article VII, nothing in this Agreement, express or implied, is intended to
confer upon any Person other than Noble, Paragon, and their respective
successors, legal representatives and permitted assigns, any rights, benefits or
remedies under or by reason of this Agreement.

- 18 -

--------------------------------------------------------------------------------

 

Section 9.4.Entire Agreement. This Agreement (including all Schedules, Exhibits
and Appendices hereto), the TSA Side Letter and the Separation Agreements
contain the entire agreement among the Parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, oral or written, with respect to such matters.  The provisions
of this Agreement shall be construed according to their fair meaning and neither
for nor against any party hereto irrespective of which Party caused such
provisions to be drafted.  Each of the Parties hereto acknowledges that it has
been represented by an attorney in connection with the preparation and execution
of this Agreement and the Amendment to Tax Sharing Agreement. 

Section 9.5.Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated by this Agreement are consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the Party incurring such
costs and expenses.  Notwithstanding the foregoing or anything to the contrary
herein, all filing fees and similar expenses incurred in connection with the
filings required to be made to seek to obtain the Bankruptcy Court Approval
shall be bourne by Paragon.

Section 9.6.Governing Law; Submission to Jurisdiction; Selection of Forum. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK IN THE UNITED STATES OF AMERICA WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.  Prior to the dismissal of the Paragon Cases, the
Bankruptcy Court shall have exclusive jurisdiction over this Agreement (unless
the Bankruptcy Court is prohibited by law or permissively abstains from deciding
the matter, in which case the District Court for the Southern District of New
York shall have exclusive jurisdiction).  After the dismissal of the Paragon
Cases, each Party agrees that it shall bring any litigation with respect to any
claim arising out of or related to this Agreement or the transactions contained
in or contemplated by this Agreement, exclusively in the United States District
Court for the Southern District of New York or any New York State court sitting
in New York County (together with the appellate courts thereof, the “Chosen
Courts”), and solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement (i) irrevocably submits
to the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over either Party hereto, (iv) agrees that service of process upon
such Party in any such action or proceeding shall be effective if notice is
given in accordance with Section 9.1 of this Agreement, although nothing
contained in this Agreement shall affect the right to serve process in any other
manner permitted by Law and (v) agrees not to seek a transfer of venue on the
basis that another forum is more convenient.  Notwithstanding anything herein to
the contrary, (i) nothing in this Section 9.6 shall prohibit any Party from
seeking or obtaining orders for conservatory or interim relief from any court of
competent jurisdiction and (ii) each Party agrees that any judgment issued by a
Chosen Court may be recognized, recorded, registered or enforced in any
jurisdiction in the world and waives any and all objections or defenses to the
recognition, recording, registration or enforcement of such judgment in any such
jurisdiction.

- 19 -

--------------------------------------------------------------------------------

 

Section 9.7.WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (c) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (d) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. 

Section 9.8.Counterparts. This Agreement may be executed in one or more
counterparts, each of which, including those received via facsimile transmission
or email, shall be deemed an original, and all of which shall constitute one and
the same Agreement.

Section 9.9.Headings. The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

Section 9.10.Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof.  If
any provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.  Notwithstanding the foregoing, if the
Release is found to be invalid or unenforceable in any respect, Noble shall be
entitled to terminate this Agreement.

[Remainder of Page Intentionally Left Blank]




- 20 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 

PARAGON OFFSHORE PLC

 

NOBLE CORPORATION PLC

 

 

 

By:

 

/s/ Randall D. Stilley

 

By:

 

/s/ Julie J. Robertson

 

 

 

 

 

 

 

Name:

 

Randall D. Stilley

 

Name:

 

Julie J. Robertson

 

 

 

 

 

 

 

Title:

 

President, CEO & Director

 

Title:

 

Executive Vice President

 

- 21 -

--------------------------------------------------------------------------------

 

APPENDIX A

DEFINITIONS

In this Appendix, and in the Agreement and Schedules thereto, the following
terms shall have the meanings assigned below and the terms listed in the chart
below shall have the meanings assigned to them in the Section set forth opposite
to such term (unless otherwise specified, section references in this Appendix
are to Sections of this Agreement):

 

Term:

Section:

Agreement

Preamble

Bankruptcy Case

Recitals

Bankruptcy Code

Recitals

Bankruptcy Court

Recitals

Chosen Courts

9.9

Claim Notice

7.2(d)(i)

Direct Claim

7.2(d)(i)

Distribution

Recitals

Effective Date

2.4

Indemnified Party

7.2(d)

Indemnifying Party

7.2(d)

Noble

Preamble

Noble Indemnified Parties

7.2(a)

Noble Releasees

2.1(a)

Paragon

Preamble

Paragon Cases

Recitals

Paragon Entities

Recitals

Paragon Indemnified Parties

7.2(b)

Paragon Plan

Recitals

Party; Parties

Preamble

PSA

Recitals

Release

2.1(a)

Released Claims

2.1(a)

Restructuring

Recitals

Restructuring Parties

Recitals

Separation

Recitals

Separation Agreement

Recitals

Spin-Off

Recitals

Term Sheet

Recitals

Third Party Claim

7.2(d)(i)

TSA Side Letter

Recitals

 

A-1

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any subject Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
subject Person as of the date on which, or at any time during the period for
which, the determination of affiliation is being made.  For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities or by contract or otherwise.  

“Amendment to Tax Sharing Agreement” means the amendment to the Tax Sharing
Agreement substantially in the form attached hereto as Exhibit B.

“Applicable Paragon Tax Liability” has the meaning set forth for “Specified
Mexican Taxes” in the Amendment to Tax Sharing Agreement.

“Bankruptcy Court Approval” means an order of the Bankruptcy Court approving
this Agreement (including, without limitation, the Confirmation Order), which
order shall not be subject to a stay of execution.

“Business Day” means a day other than any day on which banks are authorized or
obligated by Law or executive order to close in New York, New York.

“Confirmation Order” means the order of the Bankruptcy Court confirming the
Paragon Plan pursuant to section 1129 of the Bankruptcy Code.

“Contracts” means any agreement, arrangement, commitment or instrument, written
or oral, including any loan or credit agreement or other agreement evidencing
indebtedness, promissory note, letter of credit, purchase order, bond, mortgage,
indenture, guarantee, permit, lease, sublease, license, sublicense, agreement to
render services, or other agreement, arrangement, commitment or instrument
evidencing rights or obligations of any kind or nature, including all
amendments, modifications, supplements and options relating thereto

“Employee Matters Agreement” means that certain Employee Matters Agreement,
dated July 31, 2014, by and between Noble and Paragon, as the same may be
amended by the parties thereto from time to time in accordance with the terms
thereof.

“GAAP” means United States generally accepted accounting principles,
consistently applied during the periods involved.

“Governmental Authorizations” means all licenses, permits, certificates, grants,
franchises, waivers, consents and other similar authorizations or approvals
issued by or obtained from a Governmental Entity.

A-2

--------------------------------------------------------------------------------

 

“Governmental Entity” means (a) any U.S. or non-U.S. federal, state, provincial,
municipal or local government, court, arbitrator, tribunal, administrative
agency, commission, insurance or securities regulatory or self-regulatory body,
securities or commodities exchange, or other political subdivision thereof, or
any other entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of any of the foregoing, and (b) any
supranational organization of sovereign states exercising such functions for
such sovereign states.

“Knowledge” means (i) with respect to Paragon, the actual knowledge of Randall
D. Stilley, Steven A. Manz, Todd D. Strickler or Brian Hefty after due inquiry
of their direct reports and (ii) with respect to Noble, the actual knowledge of
David W. Williams, Dennis J. Lubojacky, William E. Turcotte or Barbra Beaulieu
after due inquiry of their direct reports.

“Law” means any constitution, law, statute, ordinance, rule, regulation,
regulatory requirement, code, order, judgment, injunction or decree enacted,
issued, promulgated, enforced or entered by a Governmental Entity or securities
exchange.

“Lien” means any encumbrance, mortgage, security interest, indenture, deed of
trust, pledge, preferential arrangement, deposit, restriction, burden, lien
(including environmental and tax liens), license, lease, sublease, right of
first refusal, right of first offer, charge, hypothecation, privilege, easement,
right-of-way, reservation, option, preferential purchase right, right of a
vendor under any title retention or conditional sale agreement, or other
arrangement substantially equivalent thereto, in each case regardless of whether
relating to the extension of credit or the borrowing of money.

“Litigation” means any civil, criminal or administrative actions, proceedings,
suits, demands, claims, hearings, inquiries, notices of violation or
investigations filed by or before any Governmental Entity, arbitral panel or
mediator.

“Losses” means any and all damages, loss, liabilities, expenses, assessments,
claims, actions, suits, proceedings, employee benefit claims, taxes, penalties,
interest, awards, judgments, settlements (including without limitation,
reasonable out-of-pocket fees and expenses incurred in investigating and
establishing such losses and reasonable attorneys' fees and expenses), decreased
to take into account any deduction, credit or other tax benefit actually
realized with respect to such Loss.

“Master Separation Agreement” means that certain Master Separation Agreement,
dated July 31, 2014, by and between Noble and Paragon, as the same may be
amended by the parties thereto from time to time in accordance with the terms
thereof.

“Mexican Governmental Authorities” has the meaning set forth in the Tax Sharing
Agreement.

“Organizational Documents” means certificates of incorporation, articles,
by-laws or other organizational documents.

“Paragon Business” has the meaning set forth in Section 1.1 of the Master
Separation Agreement.

A-3

--------------------------------------------------------------------------------

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a Governmental Entity, a trust or other entity or
organization.

“Representative” or “Representatives” means, with respect to a particular
Person, any director, member, limited or general partner, equityholder, officer,
employee, agent, consultant, advisor or other representative of such Person,
including outside legal counsel, accountants and financial advisors.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or other body
performing similar functions are owned (directly or indirectly through a
Subsidiary, nominee arrangement or otherwise) by such Person.  

“Tax Sharing Agreement” means that certain Tax Sharing Agreement, dated July 31,
2014, by and between Noble and Paragon, as the same may be amended by the
parties thereto from time to time in accordance with the terms thereof.

“Transition Services Agreement” means that certain Transition Services
Agreement, dated July 31, 2014, by and between Noble and Paragon, as the same
may be amended by the parties thereto from time to time in accordance with the
terms thereof.

“Transition Services Agreement (Brazil)” means that certain Transition Services
Agreement (Brazil), dated July 31, 2014, by and between Noble and Paragon, as
the same may be amended by the parties thereto from time to time in accordance
with the terms thereof.

 

 

A-4

--------------------------------------------------------------------------------

 

Schedule I - Applicable Paragon Tax Liabilities and Bonded Amounts

As of February 11, 2016

 

Entity

 

Tax Year

 

Current Tax

Audit Claims

(MXN)

 

 

Current Tax

Audit Claims

(USD)**

 

 

Current

Amount

Bonded

Paragon Offshore Contracting SARL (Tax ID NCS060612EIA)

 

2007

 

 

1,463,554,367

 

 

 

77,811,800

 

 

-

Paragon Offshore Contracting SARL (Tax ID NCS060612EIA)

 

2008

 

 

2,069,258,564

 

 

 

110,014,863

 

 

-

Paragon Offshore Leonard Jones LLC  (Tax ID NLJ030721U37)

 

2007

 

 

9,323,036

 

 

 

495,672

 

 

-

Total*

 

 

 

 

3,542,135,967

 

 

 

188,322,335

 

 

-

 

*

No current Tax Audit Claims for tax years 2009 and 2010

**

Using spot FX of 17.3776 at February 11, 2016.

 

 

 

 

Schedule I

 

--------------------------------------------------------------------------------

 

Exhibit A

Form of Release

Pursuant to that certain Definitive Settlement Agreement, dated as of April 29,
2016, as may be amended from time to time (the “Settlement Agreement”), by and
between Paragon Offshore PLC (“Paragon”) and Noble Corporation plc (“Noble”),
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, [______], a [_______] (the“Releasor”) hereby irrevocably
agrees for the express benefit of Noble and each other Noble Releasee (as
defined herein) as set forth below.  Capitalized terms which are used but not
defined herein shall have the meanings set forth in the Settlement Agreement.

 

(a)On behalf of itself and each of its Affiliates, the Releasor forever
releases, acquits and discharges (the “Release”) Noble and each of its
Affiliates, together with their respective current and former principals,
officers, directors, managers, general partners, employees, agents, parent
companies, subsidiaries, affiliates, attorneys, accountants, predecessors,
successors, assigns, heirs, administrators, executors, supervisors, and
representatives of any kind (collectively, the “Noble Releasees”), jointly and
severally, from and against any and all claims, disputes, liabilities, suits,
demands, liens, actions, proceedings and causes of action of every kind and
nature, and from all damages, injuries, losses, debts, contributions,
indemnities, compensation, obligations, costs, attorneys’ fees and expenses of
whatever kind and character, whether past or present, direct or derivative,
known or unknown, fixed or contingent, whether in law, in equity or otherwise,
whether liquidated or unliquidated, whether matured or unmatured, whether
asserted or unasserted, whether accrued or unaccrued, which the Releasor or any
of its Affiliates has or might claim to have against any one or more of the
Noble Releasees, as of the Effective Date, in any way arising out of, relating
to, or in connection with any matter relating to the Spin-Off (the “Released
Claims”); provided, however, that the Released Claims shall not include any
obligations of Noble under any Separation Agreement.  Without limiting the
foregoing, the Release shall include any Noble Releasee that acted as a director
of the Releasor in such Noble Releasee’s capacity as a director of the
Releasor.  The Released Claims include, without limitation, any fraudulent
transfer or similar claims arising under section 548 of the Bankruptcy Code or
any similar state or foreign statute.  At any time on or after the Effective
Date, at the request of Noble, the Releasor shall cause each of its Affiliates
to duly execute and deliver to Noble a release in the form hereof.

(b)The Releasor further covenants not to, and to cause each of its Affiliates
not to, sue the Noble Releasees for or by reason of any Released Claim.

 

Exhibit A-1

 

--------------------------------------------------------------------------------

 

(c)The Release extends to claims that neither the Releasor nor any of its
Affiliates knows or suspects to exist at the time of the release, which if
known, might have affected the decision to enter into this Release.  With
respect to the Release, the Releasor and each of its Affiliates shall be deemed
to waive any and all provisions, rights and benefits conferred by any Law,
including any Law of the United States or any state or territory of the United
States, or principle of common law, which governs or limits a person’s release
of unknown claims. 

(d)The Releasor acknowledges, on behalf of itself and each of its Affiliates,
that it may discover facts in addition to or different from those that it or its
Affiliates now knows or believes to be true with respect to the subject matter
of the Release hereunder, and it is the Releasor’s intention, as set forth
above, to fully, finally, and forever settle and release any and all claims and
matters within the scope of the Release, whether known or unknown, suspected or
unsuspected, which now exist, or heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery or existence of such additional or
different facts.

(e)Nothing in this Release shall be construed to limit the Releasor’s ability to
bring an action to enforce any violation by any party of its obligations,
covenants, representations or warranties set forth in the Settlement Agreement.

IN WITNESS WHEREOF, the Releasor has executed or caused to be executed this
Release as of the date first written above.

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Exhibit A-2

--------------------------------------------------------------------------------

 

Exhibit B

Protected by FRE 408

 

FORM OF

AMENDED AND RESTATED

TAX SHARING AGREEMENT

between

NOBLE CORPORATION PLC

and

PARAGON OFFSHORE PLC

dated as of

[__], 2016

 

 

 

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND EXAMPLES

2

 

 

Section 1.1

 

Definitions

2

Section 1.2

 

Examples

8

 

 

 

 

ARTICLE II TAX LIABILITIES AND TAX BENEFITS

8

 

 

Section 2.1

 

Noble Taxes

8

(a)

 

Liability for Taxes

8

(b)

 

Payment for Paragon Tax Benefits

9

Section 2.2

 

Paragon Taxes

9

(a)

 

Liability for Taxes

9

(b)

 

Payment for Noble Tax Benefits

9

Section 2.3

 

Rules for Determining from which Business a Tax Item Arises

10

(a)

 

General Rule

10

(b)

 

Brazil

10

(c)

 

Mexico

10

(d)

 

Norway

10

(e)

 

Netherlands

10

(f)

 

Standard Specification Jurisdictions

10

(g)

 

High Specification Jurisdictions

10

(h)

 

Overhead Costs

11

(i)

 

Tax Benefits Arising from Equity Awards

11

Section 2.4

 

Special Rules

11

(a)

 

Pro Forma Stand-Alone Basis

11

(b)

 

Allocation in Straddle Periods

11

(c)

 

Differences between Taxes Shown on Joint Return and Taxes Computed on a Pro
Forma Stand-Alone Basis

11

Section 2.5

 

Specified Mexican Taxes

12

(a)

 

Liability for Specified Mexican Taxes

12

(b)

 

Tax Benefits Arising from the Payment of Specified Mexican Taxes

12

 

 

 

 

ARTICLE III PREPARATION AND FILING OF TAX RETURNS

13

 

 

Section 3.1

 

Joint Returns

13

(a)

 

Preparer of Joint Returns

13

(b)

 

Procedures Governing Joint Returns

13

Section 3.2

 

Separate Returns

13

(a)

 

Preparer of Separate Returns—General Rule

13

(b)

 

Special Rule for Certain Mexican Returns

13

Section 3.3

 

Special Rules Relating to the Preparation of Tax Returns

14

(a)

 

General Rule

14

(b)

 

Paragon Returns

14

i

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(c)

 

Reimbursement for Costs Incurred by Preparer

14

(d)

 

Allocation of Tax Items Between Joint Return and Related Separate Return

14

(e)

 

Standard of Performance

14

(f)

 

Preparer of Returns Required in Connection with Specified Mexican Tax Contests

14

(g)

 

Preparing and Filing Consistently with Specified Mexican Tax Contests

14

Section 3.4

 

Financial Accounting Reports

15

 

 

 

 

ARTICLE IV TAX PAYMENTS

15

 

 

Section 4.1

 

Payment of Taxes to Tax Authorities

15

Section 4.2

 

Indemnification Payments

15

(a)

 

Tax Payments Made by the Paragon Group

15

(b)

 

Tax Payments Made by the Noble Group

15

(c)

 

Credit for Prior Deemed Tax Payments

15

(d)

 

Payments for Tax Benefits

15

Section 4.3

 

Special Rule for Payment of Certain Mexican Tax Receivables

16

Section 4.4

 

Special Rule for 2013 Brazilian Taxes and Refunds

16

Section 4.5

 

Special Rule for Brazilian Judicial Deposit

16

Section 4.6

 

Special Rule for U.S. Refunds

16

Section 4.7

 

Initial Determinations and Subsequent Adjustments

17

Section 4.8

 

Interest on Late Payments

17

Section 4.9

 

Payments by or to Other Group Members

17

Section 4.10

 

Procedural Matters

18

Section 4.11

 

Tax Consequences of Payments

18

Section 4.12

 

Offset Payments

18

 

 

 

 

ARTICLE V TAX CONTESTS

18

 

 

Section 5.1

 

Notices

18

Section 5.2

 

Control of Tax Contests

19

(a)

 

General Rule

19

(b)

 

Tax Contests Involving Certain Taxes Reported on a Joint Return

19

(c)

 

Tax Contests Involving Taxes Reported on Certain Brazilian Tax Returns

19

(d)

 

Tax Contests Involving Mexican Tax Receivables

19

(e)

 

Non-Controlling Party Participation Rights

19

(f)

 

Tax Contests Involving Specified Mexican Taxes

20

Section 5.3

 

Bonding

20

 

 

 

 

 

ARTICLE VI ASSISTANCE AND COOPERATION

21

 

 

 

Section 6.1

 

Provision of Information

21

(a)

 

Information with Respect to Joint Returns

21

(b)

 

Information with Respect Tax Payments

22

(c)

 

Information with Respect to Separate Returns

22

(d)

 

Information with Respect to Tax Contests

22

i

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 6.2

 

Reliance on Exchanged Information

23

Section 6.3

 

Provision of Assistance and Cooperation

23

(a)

 

Assistance with Respect to Joint Returns

23

(b)

 

Assistance with Respect to Tax Contests

23

(c)

 

Cooperation

24

Section 6.4

 

Supplemental Rulings and Supplemental Tax Opinions

24

Section 6.5

 

Withholding and Reporting

24

Section 6.6

 

Retention of Tax Records

24

Section 6.7

 

Confidentiality

24

 

 

 

 

ARTICLE VII RESTRICTION ON CERTAIN ACTIONS OF THE GROUPS

25

 

 

 

Section 7.1

 

General Restrictions

25

Section 7.2

 

Restricted Actions Relating to Tax Materials

25

Section 7.3

 

Certain Paragon Actions Following the Spin-off

25

(a)

 

General Rule

25

(b)

 

Opinion of Counsel with Respect to Restricted Actions

26

Section 7.4

 

Restricted Actions Relating to Tax Authorities in Mexico

26

 

 

 

 

ARTICLE VIII MISCELLANEOUS

26

 

 

Section 8.1

 

Entire Agreement

26

Section 8.2

 

Governing Law

26

Section 8.3

 

Termination

26

Section 8.4

 

Notices

27

Section 8.5

 

Counterparts

27

Section 8.6

 

Binding Effect; Assignment

27

Section 8.7

 

No Third party Beneficiaries

27

Section 8.8

 

Severability

27

Section 8.9

 

Failure or Indulgence Not Waiver; Remedies Cumulative

27

Section 8.10

 

Amendment

28

Section 8.11

 

Authority

28

Section 8.12

 

Specific Performance

28

Section 8.13

 

Construction

28

Section 8.14

 

Performance Guarantees

28

Section 8.15

 

Limitation of Liability

28

Section 8.16

 

Predecessors or Successors

28

Section 8.17

 

Expenses

29

Section 8.18

 

Amendment Effective Date

29

Section 8.19

 

Change in Law

29

Section 8.20

 

Disputes

29

 

 

ii

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

AMENDED AND RESTATED TAX SHARING AGREEMENT

This AMENDED AND RESTATED TAX SHARING AGREEMENT (this “Agreement”) is entered
into as of [__], 2016, between Noble Corporation plc, a public limited company
organized under the laws of England and Wales (“Noble”) and Paragon Offshore
plc, a public limited company organized under the laws of England and Wales
(“Paragon”).  Paragon and Noble sometimes are referred to herein individually as
a “Party,” and collectively as the “Parties.”  Unless otherwise indicated, all
“Article” and “Section” references in this Agreement are to the articles and
sections of this Agreement.

RECITALS

WHEREAS, Paragon was, prior to the Spin-off (as defined below), an indirect,
wholly-owned Subsidiary of Noble;

WHEREAS, the Board of Directors of Noble determined it would be in the best
interests of Noble and its stockholders for Noble to separate the Paragon
Business from the Noble Business (the “Separation”);

WHEREAS, Noble and Paragon entered into a Master Separation Agreement as of July
31, 2014 in order to set forth the principal arrangements between them regarding
the terms of the Separation;

WHEREAS, the Parties entered into a Tax Sharing Agreement dated as of July 31,
2014 (the “Original Tax Sharing Agreement”) to provide for and agree upon the
allocation between the Parties of Taxes and Tax Benefits arising prior to, and
as a result of, and subsequent to the Separation, and provide for and agree upon
other matters relating to Taxes;

WHEREAS, on August 1, 2014, Noble distributed to its shareholders all of the
shares of Paragon stock in a transaction (the “Spin-off”) intended to qualify as
a transaction described under Sections 368(a)(1)(D) and 355 of the Internal
Revenue Code of 1986, as amended (the “Code”);

WHEREAS, on February 12, 2016, in connection with the execution of a Term Sheet
setting forth the principal terms of a compromise and settlement between the
Parties with respect to certain claims relating to the Spin-off, the Parties
entered into a binding side letter agreement (the “Side Letter”) to provide for
certain modifications to the Original Tax Sharing Agreement, such modifications
to be effective only during the period beginning on the date of execution of
such Side Letter and ending on the date recited above on which the Parties
entered into this Agreement (the “Amendment Effective Date”); and

WHEREAS, in connection with the Parties entering into a Definitive Settlement
Agreement dated as of April 29, 2016, with respect to such claims, the Parties
hereto wish to enter into this Agreement to amend and restate the Original Tax
Sharing Agreement, in its entirety, superseding any prior amendments or
modifications to the Original Tax Sharing Agreement, including those
modifications made pursuant to the Side Letter.

1

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

Article I

DEFINITIONS AND EXAMPLES

Section 1.1Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such first Person.

“Agreement” has the meaning set forth in the preamble hereto.

“Amendment Effective Date” has the meaning set forth in the recitals hereto.

“Brazilian High Specification Rig Days” means, with respect to a Tax Year, the
total number of days during such Tax Year that High Specification Rigs are
present in Brazil, provided that (i) any single day in which multiple High
Specification Rigs are present will be counted as a number of days equal to the
number of such rigs present on such day and (ii) any High Specification Rig that
is present in Brazil on any day in which services are being provided with
respect to such rig pursuant to the Brazilian Services Agreement will, solely
for purposes of this definition, not be treated as a High Specification Rig on
such day.  For this purpose, a rig shall be treated as “present in Brazil”
beginning on the record date of importation of such rig for Brazilian customs
purposes and shall cease to be so treated on the record date of exportation of
such rig for Brazilian customs purposes.

“Brazilian Services Agreement” means that certain Transition Services Agreement,
dated the date hereof, entered into among Paragon Offshore do Brasil Limitada,
Paragon Offshore (Nederland) B.V., Paragon, Noble Corporation, Noble Dave Beard
Limited, and Noble Drilling (Nederland) II B.V. in connection with the
Separation.

“Brazilian Standard Specification Rig Days” means, with respect to a Tax Year,
the total number of days during such Tax Year that Standard Specification Rigs
are present in Brazil, provided that (i) any single day in which multiple
Standard Specification Rigs are present will be counted as a number of days
equal to the number of such rigs present on such day and (ii) any High
Specification Rig that is present in Brazil on any day in which services are
being provided with respect to such rig pursuant to the Brazilian Services
Agreement will, solely for purposes of this definition, be treated as a Standard
Specification Rig on such day.  For this purpose, a rig shall be treated as
“present in Brazil” beginning on the record date of importation of such rig for
Brazilian customs purposes and shall cease to be so treated on the record date
of exportation of such rig for Brazilian customs purposes.

2

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

“Business” means the Noble Business or the Paragon Business, as the context
requires.

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in London, England, are authorized or obligated by
applicable law or executive order to close.

“Code” has the meaning set forth in the recitals hereto.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company or other ownership interests, by contract
or otherwise.  “Controlled” has a meaning correlative to the foregoing.

“Controlling Party” means the Party that has primary responsibility, control and
discretion in handling, settling or conducting a Tax Contest pursuant to
‎Section 5.2.

“Due Date” has the meaning set forth in ‎Section 4.8.

“Governmental Authority” shall mean any U.S. federal, state, local or non-U.S.
court, government (or political subdivision thereof), department, commission,
board, bureau, agency, official or other regulatory, administrative or
governmental authority.

“Group” means the Noble Group or the Paragon Group, as the context requires.

“High Specification Rigs” means those drilling rigs owned or leased by Noble
Group or Paragon Group that are not Standard Specification Rigs.

“IRS” means the Internal Revenue Service.

“IRS Submission” means the Ruling Request and any other correspondence or
supplemental materials submitted to the IRS in connection with obtaining the
Rulings.

“Joint Return” means any Tax Return that includes Tax Items attributable to both
the Noble Business and the Paragon Business; provided, however, that (i) Tax
Items carried forward from a Tax Year beginning on or before the Spin-off Date
to a Tax Year beginning after the Spin-off Date and (ii) Tax Items described in
‎Section 2.3(i) shall be ignored for purposes of this determination.

“Master Separation Agreement” means that certain Master Separation Agreement,
dated July 31, 2014, entered into between Noble and Paragon in connection with
the Separation.

“Noble” has the meaning set forth in the preamble hereto.

“Noble Business” has the meaning set forth in Section 1.1 of the Master
Separation Agreement.

3

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

“Noble Group” means Noble and each Subsidiary of Noble (but only while such
Subsidiary is a Subsidiary of Noble) other than any Person that is a member of
the Paragon Group.  

“Noble Taxes” has the meaning set forth in ‎Section 2.1(a).

“Non-Controlling Party” means the Party that does not have primary
responsibility, control and discretion in handling, settling or conducting a Tax
Contest pursuant to ‎Section 5.2.

“Non-Preparer” means the Party that is not responsible for the preparation and
filing of a Joint Return or a Separate Return, as applicable, pursuant to
Article III.

“Original Effective Date” means July 31, 2014, the date on which the parties
entered into the Original Tax Sharing Agreement.

“Original Tax Sharing Agreement” has the meaning set forth in the recitals
hereto.

“Paragon” has the meaning set forth in the preamble hereto.

“Paragon Business” has the meaning set forth in Section 1.1 of the Master
Separation Agreement.

“Paragon Group” means (i) with respect to any Pre-Spin Period, Paragon and each
other Subsidiary of Noble that is (or will be) a Subsidiary of Paragon on the
Spin-off Date and (ii) with respect to any Post-Spin Period, Paragon and each
Subsidiary of Paragon (but only while such Subsidiary is a Subsidiary of
Paragon).

“Paragon Taxes” has the meaning set forth in ‎Section 2.2(a).

“Party” has the meaning set forth in the preamble hereto.

“Payment Date” means (i) with respect to any U.S. federal income tax return, any
of (A) the due date for any required installment of estimated taxes determined
under Section 6655 of the Code, (B) the due date (determined without regard to
extensions) for filing the return determined under Section 6072 of the Code, or
(C) the date the return is filed, as applicable, and (ii) with respect to any
other Tax Return, any of the corresponding dates determined under the applicable
Tax Law.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Post-Spin Period” means any Tax Year (or portion thereof) beginning after the
Spin-off Date.

4

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

“Pre-Spin Period” means any Tax Year (or portion thereof) ending on or before
the Spin-off Date.

“Preparer” means the Party that is responsible for the preparation and filing of
a Joint Return or a Separate Return, as applicable, pursuant to Article III.

“Prime Rate” means the fluctuating commercial loan rate announced by JPMorgan
Chase Bank, National Association from time to time at its New York, NY office as
its prime rate or base rate for U.S. Dollar loans in the United States of
America in effect on the date of determination.

“Related Separation Transactions” means the transactions described in Schedule
1.1.

“Requesting Party” has the meaning set forth in ‎Section 6.4.

“Rulings” mean (i) PLR-128740-13 issued to Noble and dated October 21, 2013, and
(ii) PLR-128741-13, issued to Noble Holding (U.S.) Corporation and dated October
21, 2013.

“Ruling Request” means Noble’s and Noble Holding (U.S.) Corporation’s request
for substantially identical rulings filed with the IRS, dated June 24, 2013
(which incorporates prior submissions dated January 23, 2013, March 8, 2013, May
3, 2013, and May 29, 2013), as supplemented on July 11, 2013, and October 18,
2013 (in each case, including all appendices, schedules, attachments, and
exhibits thereto), and additional related email correspondence with the IRS.

“Separate Return” means any Tax Return that is not a Joint Return.

“Separation” has the meaning set forth in the recitals hereto.

“Side Letter” has the meaning set forth in the recitals hereto.

“Specified Mexican Tax Contest” has the meaning set forth in Section 5.2(f).

“Specified Mexican Taxes” means (i) income taxes (Impuesto Sobre la Renta e
Impuesto Empresarial a Tasa Única) and value added taxes (Impuesto al Valor
Agregado) and any interest, penalties, additions to tax or any other amounts
assessed in respect thereof (including, without limitation, inflation
adjustments (actualizaciones), surcharges (recargos) and penalties and fines
(multas)) imposed by Tax Authorities in Mexico and arising from the operation or
ownership of the Paragon Business (determined pursuant to Section 2.3) for the
Tax Years 2005, 2006, 2007, 2008, 2009 and 2010 and (ii) general import or
export taxes (Impuesto General de Importación o Exportación) and any interest,
penalties, additions to tax or any other amounts assessed in respect thereof
(including, without limitation, customs processing fees (derechos de trámite
aduanero), inflation adjustments (actualizaciones), surcharges (recargos) and
penalties and fines (multas)) imposed by Tax Authorities in Mexico and arising
from the operation or ownership of the Paragon Business (determined pursuant to
Section 2.3) with respect to any Tax Year through and including 2010; provided,
however, that Specified Mexican

5

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Taxes do not include any Taxes paid to a Tax Authority prior to February 12,
2016, the date of execution of the Side Letter. For the avoidance of doubt, no
Tax that has not been paid prior to February 12, 2016, is excluded from being a
Specified Mexican Tax solely by reason of being paid or ultimately resolved
between February 12, 2016, and the Amendment Effective Date.

“Spin-off” has the meaning set forth in the recitals hereto.

“Spin-off Date” means August 1, 2014, the date on which the Spin-off occurred.

“Standard Specification Rigs” means the drilling rigs set forth on Schedule
1.1(c) of the Master Separation Agreement.

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Supplemental IRS Submission” means any request for a Supplemental Ruling, each
supplemental submission and any other correspondence or supplemental materials
submitted to the IRS in connection with obtaining any Supplemental Ruling.

“Supplemental Ruling” means any private letter ruling obtained by Noble or
Paragon from the IRS which supplements or otherwise modifies the Rulings.

“Supplemental Tax Opinion” means, with respect to a specified action, an opinion
(other than the Tax Opinion) from Tax Counsel to the effect that (subject to any
customary assumptions, qualifications, and limitations set forth therein), (i)
such action will not preclude the Spin-off from qualifying as a Tax-free
transaction described under Sections 368(a)(1)(D) and 355 of the Code to Noble
and its shareholders (except with respect to cash received in lieu of fractional
shares) and (ii) any Tax imposed on any part of the Related Separation
Transactions will not be increased.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment or other charge in the nature of or in lieu of
any tax) imposed by any Governmental Authority and any interest, penalties,
additions to tax or additional amounts in respect of the foregoing.

“Tax Authority” means, with respect to any Tax, the Governmental Authority that
imposes such Tax, and the Governmental Authority (if any) charged with the
assessment, determination or collection of such Tax for such Governmental
Authority.

6

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

“Tax Benefit” means any credit, deduction or other attribute that may have the
effect of decreasing any Tax.

“Tax Contest” means an audit, review, examination or any other administrative or
judicial proceeding with the purpose or effect of redetermining or recovering
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

“Tax Counsel” means (i) with respect to the Tax Opinion, Baker Botts L.L.P. or
(ii) with respect to a Supplemental Tax Opinion, a nationally recognized law
firm or accounting firm designated by the Party to whom such opinion is
delivered.

“Tax Detriment” means any income, gain or other attribute that may have the
effect of increasing any Tax.

“Tax Item” means any Tax Benefit or Tax Detriment.

“Tax Law” means the law of any Governmental Authority and any controlling
judicial or administrative interpretations of such law, relating to any Tax.

“Tax Materials” means (i) the Rulings, (ii) each IRS Submission, (iii) the
representation letters delivered to Tax Counsel in connection with the delivery
of the Tax Opinion or Supplemental Tax Opinion, and (iv) any other materials
delivered or deliverable by Noble, Paragon and others in connection with the
rendering by Tax Counsel of the Tax Opinion or Supplemental Tax Opinion or the
issuance by the IRS of the Rulings or any Supplemental Ruling.

“Tax Opinion” means the opinion delivered by Tax Counsel to Noble in connection
with the Spin-off and Related Separation Transactions substantially to the
effect that (subject to the assumptions, qualifications and limitations set
forth therein) for U.S. federal income tax purposes (i) the Spin-off will
qualify as a Tax-free transaction described under Sections 368(a)(1)(D) and 355
of the Code to Noble, its shareholders (except with respect to cash received in
lieu of fractional shares), and Paragon and (ii) certain Related Separation
Transactions will be Tax-free to the parties involved.

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

“Tax Return” means any report of Taxes due (including estimated Taxes), any
claims for refund of Taxes paid, any information return with respect to Taxes,
or any other similar report, statement, declaration or document required to be
filed (by paper, electronically or otherwise) under any applicable Tax Law,
including any attachments, exhibits or other materials submitted with any of the
foregoing, and including any amendments or supplements to any of the foregoing.

7

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

“Tax Year” means, with respect to any Tax, the year, or other period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

Section 1.2Examples.  The operation of various provisions of this Agreement is
illustrated by examples in Schedule 1.2 hereto, and this Agreement shall be
interpreted in accordance with such examples.

Article II

TAX LIABILITIES AND TAX BENEFITS

Except as otherwise provided in ‎Section 5.1 (Notices) and ‎Article VI
(Assistance and Cooperation), the Parties shall be liable for and indemnify each
other against Taxes and reimburse each other for the use of Tax Benefits as
prescribed in this ‎Article II and shall make payments with respect to such
Taxes and Tax Benefits in accordance with ‎Article IV (Tax Payments).

Section 2.1Noble Taxes.

(a)Liability for Taxes.  For any Tax Year (or portion thereof), Noble shall be
liable for and indemnify the Paragon Group against Noble’s allocable portion of
Taxes imposed on the Noble Group and the Paragon Group (“Noble Taxes”).  Such
portion shall be determined by taking into account the following Tax Items on a
pro forma stand-alone basis (as determined pursuant to ‎Section 2.4(a)):

(i)Tax Detriments resulting from the Spin-off or the Related Separation
Transactions, except to the extent that such Tax Detriments are directly
attributable to Paragon’s breach of any covenant or representation under
‎Article VII,

(ii)Tax Benefits resulting from the Spin-off or the Related Separation
Transactions,

(iii)Tax Detriments (other than Tax Detriments resulting from the Spin-off or
the Related Separation Transactions) arising from the operation or ownership of
the Noble Business,

(iv)Tax Benefits (other than Tax Benefits resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Noble Business, and

(v)Tax Benefits (other than Tax Benefits resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Paragon Business, but only to the extent such Tax Benefits are not taken into
account in calculating Paragon Taxes under ‎Section 2.2(a)(iii).

8

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(b)Payment for Paragon Tax Benefits.  Noble shall pay Paragon for any Tax
Benefit that is taken into account in calculating Noble Taxes pursuant to
‎Section 2.1(a)(v); provided, however, that (i) payment for any such Tax Benefit
arising in a Pre-Spin Period and utilized in a Tax Year beginning before the
Spin-off Date shall be required only if the creation or use of such Tax Benefit
results from a Tax Contest resolved after the Spin-off Date and (ii) payment for
any Tax Benefit arising from the payment of a Specified Mexican Tax shall be
required only to the extent provided in ‎Section 2.5(b). 

Section 2.2Paragon Taxes.

(a)Liability for Taxes.  For any Tax Year (or portion thereof), Paragon shall be
liable for and indemnify the Noble Group against Paragon’s allocable portion of
Taxes imposed on the Noble Group and the Paragon Group (“Paragon Taxes”);
provided, however, that Paragon shall be liable for and indemnify the Noble
Group against Paragon Taxes that are Specified Mexican Taxes only to the extent
provided in ‎Section 2.5(a).  Such portion shall be determined by taking into
account the following Tax Items on a pro forma stand-alone basis (as determined
pursuant to ‎Section 2.4(a)):

(i)Tax Detriments resulting from the Spin-off or the Related Separation
Transactions to the extent that such Tax Detriments are directly attributable to
Paragon’s breach of any covenant or representation under ‎Article VII,

(ii)Tax Detriments (other than Tax Detriments resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Paragon Business,

(iii)Tax Benefits (other than Tax Benefits resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Paragon Business, and

(iv)Tax Benefits (other than Tax Benefits resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Noble Business, but only to the extent such Tax Benefits are not taken into
account in calculating Noble Taxes under ‎Section 2.1(a)(iv).

(b)Payment for Noble Tax Benefits.  Paragon shall pay Noble for any Tax Benefit
that is taken into account in calculating Paragon Taxes pursuant to ‎Section
2.2(a)(iv); provided, however, that (i) payment for any such Tax Benefit arising
in a Pre-Spin Period and utilized in a Tax Year beginning before the Spin-off
Date shall be required only if the creation or use of such Tax Benefit results
from a Tax Contest resolved after the Spin-off Date and (ii) payment for any Tax
Benefit arising from the payment of a Specified Mexican Tax shall be required
only to the extent provided in ‎Section 2.5(b).

9

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 2.3Rules for Determining from which Business a Tax Item Arises.  For
purposes of ‎Article II, the following rules shall apply to determine from which
Business a Tax Item arises: 

(a)General Rule.  Except to the extent otherwise provided in this ‎Section 2.3,
Tax Items shall be deemed to arise from the operation or ownership of the
Business to which such items are most closely related.

(b)Brazil.  Tax Items related to Taxes imposed by a Tax Authority in Brazil for
a Tax Year shall be deemed to arise from the operation or ownership of the Noble
Business and the Paragon Business in the same proportion as the number of
Brazilian High Specification Rig Days bears to the number of Brazilian Standard
Specification Rig Days, respectively, for such Tax Year.  For the avoidance of
doubt, the Parties agree that the allocation of Tax Benefits set forth on
Schedule 2.3(b) is consistent with this ‎Section 2.3(b).

(c)Mexico.  Tax Items related to Taxes imposed on any member of the Noble Group
or the Paragon Group (other than Paragon Offshore Contracting GmbH or Noble
Mexico Limited) by any Governmental Authority in Mexico with respect to a
Pre-Spin Period shall be deemed to arise from the operation or ownership of the
Paragon Business; provided, however, that any Taxes resulting from the
restructuring or dissolution of any Person listed on Schedule 2.3(c) shall be
deemed to arise from the operation or ownership of the Noble Business.

(d)Norway.  Net operating losses incurred by Paragon Offshore Drilling AS,
Paragon Offshore AS, or Paragon Seillean AS during a Pre-Spin Period shall be
deemed to arise from the operation or ownership of the Paragon Business,
provided, however, that any such net operating losses shall be deemed to arise
from the operation or ownership of the Noble Business to the extent such losses
are used to offset any deferred gains arising in Norway from the operation or
ownership of the Noble Business.

(e)Netherlands.  Tax Items related to Taxes imposed on Noble-Neddrill
International Limited by any Governmental Authority in the Netherlands shall be
deemed to arise from the operation or ownership of the Paragon Business.  Tax
Items related to Taxes imposed on Noble Drilling (Nederland) II B.V. and Noble
Resources Limited by any Governmental Authority in the Netherlands shall be
deemed to arise from the operation or ownership of the Noble Business.

(f)Standard Specification Jurisdictions.  Tax Items related to Taxes imposed by
any Governmental Authority in Brunei, Cameroon, Congo, Denmark, Gabon, India,
Ivory Coast, Labuan, Malaysia, Nigeria, or Qatar with respect to a Pre-Spin
Period shall be deemed to arise from the operation or ownership of the Paragon
Business.

(g)High Specification Jurisdictions.  Tax Items related to Taxes imposed by any
Governmental Authority in Argentina, Australia, China, Cyprus, Egypt, Israel,
Libya, New Zealand, or Saudi Arabia with respect to a Pre-Spin Period shall be
deemed to arise from the operation or ownership of the Noble Business.

10

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(h)Overhead Costs.  Tax Items related to overhead costs and expenses that do not
directly relate to either Business shall be allocated between the Noble Business
and the Paragon Business in a manner that is consistent with the practice of the
Groups before the Spin-off Date. 

(i)Tax Benefits Arising from Equity Awards.  Tax Benefits arising from the
vesting or payment of an equity award shall be deemed to arise from the
operation or ownership of the Business that received the benefit of the services
to which such equity award relates, regardless of whether such equity award is
paid in the form of Noble stock, Paragon stock, or other
consideration.  Schedule 2.3(i) sets forth the allocation of specific equity
awards in a manner that the Parties agree is consistent with this ‎Section
2.3(i).

Section 2.4Special Rules.

(a)Pro Forma Stand-Alone Basis.  For purposes of computing Noble Taxes and
Paragon Taxes on a pro forma stand-alone basis, Tax Items shall be taken into
account:

(i)only to the extent required or allowable under applicable Tax Law on a pro
forma stand-alone basis,

(ii)by using all applicable elections, accounting methods, and conventions used
on the Tax Return on which such Tax Items are actually reported,

(iii)by applying the average Tax rate on such Tax Return, provided, however, if
any category of Tax Items is subject to a different rate of Tax than other
categories of Tax Items on such Tax Return, the average Tax rate applicable to
such category of Tax Items reported on the Tax Return shall apply with respect
to such Tax Items, and

(iv)by treating Tax Benefits as used in the order specified under applicable Tax
Law or, to the extent that such Tax Law does not specify the order of use, used
pro rata.

(b)Allocation in Straddle Periods.  For purposes of ‎Section 2.1(b) and ‎Section
2.2(b), Tax Benefits arising during any Tax Year that begins on or before and
ends after the Spin-off Date shall be treated as arising during the Pre-Spin
Period or the Post-Spin Period based on an interim closing of the books as of
and including the day of the Spin-off Date.  Notwithstanding the foregoing, Tax
Items attributable to any such Tax Year that are calculated on an annualized
basis (including depreciation, amortization and depletion deductions) shall be
apportioned between the Pre-Spin Period and the Post-Spin Period on a daily pro
rata basis.

11

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(c)Differences between Taxes Shown on Joint Return and Taxes Computed on a Pro
Forma Stand-Alone Basis.  If, without regard to this ‎Section 2.4(c), the sum of
Noble Taxes and Paragon Taxes relating to a Joint Return is different from the
amount of Tax shown on such Joint Return, then the Tax shown on such Joint
Return shall be allocated between the Parties in the same proportion as the
amount of Noble Taxes or Paragon Taxes, as appropriate, bears to the sum of
Noble Taxes and Paragon Taxes relating to such Joint Return. 

Section 2.5Specified Mexican Taxes.

(a)Liability for Specified Mexican Taxes.  Notwithstanding anything to the
contrary in this Article II, Noble shall be liable for and indemnify the Paragon
Group against (A) one hundred percent (100%) of any Specified Mexican Taxes
relating to income taxes (Impuesto Sobre la Renta e Impuesto Empresarial a Tasa
Única) or value added taxes (Impuesto al Valor Agregado), including any
interest, penalties, additions to tax or any other amounts assessed in respect
thereof (including, without limitation, inflation adjustments (actualizaciones),
surcharges (recargos) and penalties and fines (multas)), imposed by Tax
Authorities in Mexico on any member of the Noble Group, (B) fifty percent (50%)
of any Specified Mexican Taxes relating to income taxes (Impuesto Sobre la Renta
y Impuesto Empresarial a Tasa Única) or value added taxes (Impuesto al Valor
Agregado), including any interest, penalties, additions to tax or any other
amounts assessed in respect thereof (including, without limitation, inflation
adjustments (actualizaciones), surcharges (recargos) and penalties and fines
(multas)), imposed by Tax Authorities in Mexico on any member of the Paragon
Group, and (C) fifty percent (50%) of any Specified Mexican Taxes relating to
general import or export taxes (Impuesto General de Importación o Exportación),
including any interest, penalties, additions to tax or any other amounts
assessed in respect thereof (including, without limitation, customs processing
fees (derechos de trámite aduanero), inflation adjustments (actualizaciones),
surcharges (recargos) and penalties and fines (multas)), imposed by Tax
Authorities in Mexico; and Paragon shall, for the avoidance of doubt, be liable
for and indemnify the Noble Group against the remaining fifty percent (50%) of
any Specified Mexican Taxes described in clauses (B) and (C) above.

(b)Tax Benefits Arising from the Payment of Specified Mexican Taxes.  Paragon
shall pay Noble for any Tax Benefit arising from the payment of a Specified
Mexican Tax for which Noble is liable pursuant to Section 2.5(a) if and to the
extent that such Tax Benefit reduces any Tax allocable to Paragon under this
Agreement, and Noble shall pay Paragon for any Tax Benefit arising from the
payment of a Specified Mexican Tax for which Paragon is liable pursuant to
Section 2.5(a) if and to the extent that such Tax Benefit reduces any Tax
allocable to Noble under this Agreement.

12

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Article III

PREPARATION AND FILING OF TAX RETURNS

Section 3.1Joint Returns.

(a)Preparer of Joint Returns.  Except as provided in Section 3.3(f), Noble shall
be responsible for preparing and timely filing (or causing to be prepared and
filed) all Joint Returns required to be filed under applicable Tax Law by a
member of the Noble Group, and Paragon shall be responsible for preparing and
timely filing (or causing to be prepared and filed) all Joint Returns required
to be filed under applicable Tax Law by a member of the Paragon Group.

(b)Procedures Governing Joint Returns.  The Preparer shall make any Joint
Return, or relevant portion thereof, available to the Non-Preparer within a
reasonable time period before the Joint Return is due, taking into account any
extensions that the Preparer files, and shall consider in good faith any
comments on such Tax Return that are provided in writing by the Non-Preparer,
which comments shall be provided within a reasonable time period after such Tax
Return is made available to the Non-Preparer.  Furthermore, with respect to any
Joint Return, except as provided in Section 3.3(f), the Preparer shall not take
(and shall cause the members of the Preparer’s Group not to take) any position
that it knows, or reasonably should know, is inconsistent with the past practice
of the Groups.

Section 3.2Separate Returns.

(a)Preparer of Separate Returns—General Rule. Except as provided in ‎Section
3.2(b) or Section 3.3(f), Noble shall be responsible for preparing and timely
filing (or causing to be prepared and filed) all Separate Returns that include
Tax Items attributable to the Noble Business, and Paragon shall be responsible
for preparing and timely filing (or causing to be prepared and filed) all
Separate Returns that include Tax Items attributable to the Paragon
Business.  For purposes of this ‎Section 3.2(a), (i) Tax Items carried forward
from a Tax Year beginning on or before the Spin-off Date to a Tax Year beginning
after the Spin-off Date and (ii) Tax Items described in ‎Section 2.3(i) shall be
ignored.

(b)Special Rule for Certain Mexican Returns.  Noble shall have full control over
the filing of any Separate Returns to the extent related to Mexican tax
receivables described in ‎Section 4.3.

13

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 3.3Special Rules Relating to the Preparation of Tax Returns. 

(a)General Rule.  Except as otherwise provided in this Agreement, the Party
responsible for filing (or causing to be filed) a Tax Return pursuant to Article
III shall have the exclusive right, in its sole discretion, with respect to such
Tax Return to determine (i) the manner in which such Tax Return shall be
prepared and filed, including the elections, methods of accounting, positions,
conventions and principles of taxation to be used, and the manner in which any
Tax Item shall be reported, (ii) whether any extensions may be requested, (iii)
whether an amended Tax Return shall be filed, (iv) whether any claims for refund
shall be made, (v) whether any refunds shall be paid by way of refund or
credited against any liability for the related Tax and (vi) whether to retain
outside firms to prepare or review such Tax Return.  

(b)Paragon Returns.  With respect to any Separate Return Paragon is obligated to
file pursuant to Article III, Paragon shall not take (and shall cause the
members of the Paragon Group not to take) any position that it knows, or
reasonably should know, would adversely affect any member of the Noble
Group.  Furthermore, with respect to any such Separate Return, Paragon shall not
take (and shall cause the members of the Paragon Group not to take) any position
that it knows, or reasonably should know, is inconsistent with the past practice
of the Noble Group or the Paragon Group.

(c)Reimbursement for Costs Incurred by Preparer.  The Non-Preparer of a given
Tax Return may request that the Preparer amend such Tax Return for the benefit
of the Non-Preparer.  If the Preparer agrees, in its sole discretion, to amend
such Tax Return, the Preparer shall be entitled to reimbursement from the
Non-Preparer for any reasonable third-party costs that are attributable to the
Non-Preparer’s request, to the extent those costs exceed $50,000.

(d)Allocation of Tax Items Between Joint Return and Related Separate
Return.  Notwithstanding ‎Section 3.3(a), if Tax Items are allocated between a
Joint Return and any related Separate Return, then the Preparer of such Separate
Return shall (and shall cause the members of its Group to) file the related
Separate Return in a manner that is consistent with the reporting of such Tax
Items on the Joint Return.

(e)Standard of Performance.  The Parties shall prepare (or cause to be prepared)
Joint Returns with the same general degree of care used in preparing Separate
Returns.

(f)Preparer of Returns Required in Connection with Specified Mexican Tax
Contests.  Notwithstanding any other provision in this Agreement, the
Controlling Party (as determined under ‎Section 5.2(f)) with respect to any
Specified Mexican Tax Contest shall be the Preparer with respect to any Tax
Returns required to be filed in connection with the settlement or resolution of
such Specified Mexican Tax Contest.

(g)Preparing and Filing Consistently with Specified Mexican Tax
Contests.  Notwithstanding any other provision in this Agreement, with respect
to all Tax Returns filed with a Governmental Authority in Mexico for Tax Years
that are Pre-Spin Periods, the Preparer shall prepare and file such Tax Returns
consistently with the settlement or resolution of all Specified Mexican Tax
Contests, unless Noble otherwise consents.

14

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 3.4Financial Accounting Reports.  With respect to Tax Items that are
reflected on Noble’s financial accounting books, Paragon shall not prepare its
financial accounting books in a manner that is inconsistent with Noble’s
reporting of such Tax Items. 

Article IV

TAX PAYMENTS

Section 4.1Payment of Taxes to Tax Authorities.  Noble shall be responsible for
remitting (or causing to be remitted) to the proper Tax Authority all Tax shown
(including Taxes for which Paragon is wholly or partially liable pursuant to
‎Section 2.2 or ‎Section 2.5(a)) on any Tax Return for which it is responsible
for the preparation and filing pursuant to Article III, and Paragon shall be
responsible for remitting (or causing to be remitted) to the proper Tax
Authority all Tax shown (including Taxes for which Noble is wholly or partially
liable pursuant to ‎Section 2.1 or ‎Section 2.5(a)) on any Tax Return for which
it is responsible for the preparation and filing pursuant to Article III.

Section 4.2Indemnification Payments.

(a)Tax Payments Made by the Paragon Group.  If any member of the Paragon Group
remits a payment to a Tax Authority for Taxes for which Noble is wholly or
partially liable under this Agreement, Noble shall remit the amount for which it
is liable to Paragon within 30 Business Days after receiving written
notification requesting such amount.

(b)Tax Payments Made by the Noble Group.  If any member of the Noble Group
remits a payment to a Tax Authority for Taxes for which Paragon is wholly or
partially liable under this Agreement, Paragon shall remit the amount for which
it is liable to Noble within 30 Business Days after receiving written
notification requesting such amount.

(c)Credit for Prior Deemed Tax Payments.  For purposes of Section 4.2, (i) the
portion of Taxes paid by the Noble Group to a Tax Authority for which Paragon is
wholly or partially liable and (ii) the portion of Taxes paid by the Paragon
Group to a Tax Authority for which Noble is wholly or partially liable will be
determined by assuming that Paragon and Noble, as appropriate, previously paid
the amounts specified in Schedule 4.2(c) with respect to Taxes.  

(d)Payments for Tax Benefits.

(i)If a member of the Noble Group uses a Tax Benefit for which Paragon is
entitled to reimbursement pursuant to ‎Section 2.1(b) or Section 2.5(b), Noble
shall pay to Paragon, within 30 Business Days following the use of such Tax
Benefit, an amount equal to the deemed value of such Tax Benefit, as determined
in ‎Section 4.2(d)(iv).  

15

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(ii)If a member of the Paragon Group uses a Tax Benefit for which Noble is
entitled to reimbursement pursuant to ‎Section 2.2(b) or Section 2.5(b), Paragon
shall pay to Noble, within 30 Business Days following the use of such Tax
Benefit, an amount equal to the deemed value of such Tax Benefit, as determined
in ‎Section 4.2(d)(iv). 

(iii)For purposes of this Agreement, a Tax Benefit will be considered used (A)
in the case of a Tax Benefit that generates a Tax refund, at the time such Tax
refund is received and (B) in all other cases, at the time the Tax Return is
filed with respect to such Tax Benefit or, if no Tax Return is filed, at the
time the Tax would have been due in the absence of such Tax Benefit.

(iv)The deemed value of any such Tax Benefit will be (A) in the case of a Tax
credit, the amount of such credit or (B) in the case of a Tax deduction, an
amount equal to the product of (1) the amount of such deduction and (2) the
highest statutory rate applicable under Section 11 of the Code or other
applicable rate under state, local or foreign law, as appropriate.

Section 4.3Special Rule for Payment of Certain Mexican Tax
Receivables.  Notwithstanding any other provision of this Agreement, Paragon
shall pay to Noble any amounts received from (or utilized as an offset or credit
against Taxes imposed by) any Tax Authority in Mexico that relate to the
aggregate tax receivables found on the statutory books of the Persons listed in
Schedule 4.3 as of June 30, 2014.

Section 4.4Special Rule for 2013 Brazilian Taxes and Refunds.  Notwithstanding
any other provision of this Agreement, any additional Tax due to any Tax
Authority in Brazil with respect to the 2013 Tax Year shall be the
responsibility of Paragon, and Paragon shall reimburse Noble for any such Taxes
paid by the Noble Group to any Tax Authority in Brazil.  Likewise, and
notwithstanding any other provision of this Agreement, Paragon shall be entitled
to any refund of Taxes previously paid by the Noble Group or the Paragon Group
to any Tax Authority in Brazil with respect to the 2013 Tax Year, and Noble
shall remit to Paragon any such refund received by the Noble Group.  

Section 4.5Special Rule for Brazilian Judicial Deposit.  Notwithstanding any
other provision in the Agreement, Paragon shall pay to Noble any amounts,
including accrued interest, arising out of lawsuit number
0018408-55.2009.4.02.5101 filed before the 15th Federal Court of Rio de Janeiro
against the Principal of Itaguai Port Customs Office in Brazil that relate to
the guarantee deposit for the Noble Dave Beard.  Any such payment by Paragon
shall be net of any Brazilian tax expense related to the interest income (on the
Judicial Deposit), so that Paragon is made whole for the interest income.

Section 4.6Special Rule for U.S. Refunds.  Notwithstanding any other provision
of this Agreement, Noble shall be entitled to any refund of Taxes previously
paid by the Noble Group or the Paragon Group to any Tax Authority in the United
States to the extent such refund arises as the result of the payment of
additional Taxes in Mexico (other than Specified Mexican Taxes) for Tax Years
2002 through 2006 under Mexico’s amnesty program.

16

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 4.7Initial Determinations and Subsequent Adjustments.  The initial
determination of the amount of any payment that one Party is required to make to
another under this Agreement shall be made on the basis of the Tax Return as
filed, or, if the Tax to which the payment relates is not reported in a Tax
Return, on the basis of the amount of Tax initially paid to the Tax
Authority.  The amounts paid under this Agreement will be redetermined, and
additional payments relating to such redetermination will be made, as
appropriate, if as a result of an audit by a Tax Authority, an amended Tax
Return, an actual or deemed payment under Section 4.2 in excess of the amounts
owed thereunder, or for any other reason (i) additional Taxes to which such
redetermination relates are subsequently paid, (ii) a refund of such Taxes is
received, (iii) the Group to which a Tax Item is allocated changes or (iv) the
amount or character of any Tax Item is adjusted or redetermined.  Each payment
required by the immediately preceding sentence (i) as a result of a payment of
additional Taxes will be due 30 Business Days after the date on which the
additional Taxes were paid, (ii) as a result of the receipt of a refund will be
due 30 Business Days after the refund was received, (iii) as a result of a
change in the allocation of a Tax Item will be due 30 Business Days after the
date on which the final action resulting in such change is taken by a Tax
Authority or either Party or any member of its Group or (iv) as a result of an
adjustment or redetermination of the amount or character of a Tax Item will be
due 30 Business Days after the date on which the final action resulting in such
adjustment or redetermination is taken by a Tax Authority or either Party or any
member of its Group.  If a payment is made as a result of an audit by a Tax
Authority which does not conclude the matter, further adjusting payments will be
made, as appropriate, to reflect the outcome of subsequent administrative or
judicial proceedings. 

Section 4.8Interest on Late Payments.  Payments pursuant to this Agreement that
are not made by the date prescribed in this Agreement or, if no such date is
prescribed, within 30 Business Days after written demand for payment is made
(the “Due Date”) shall bear interest for the period from and including the date
immediately following the Due Date through and including the date of payment at
a per annum rate fixed at the Prime Rate plus 2% per annum, subject to any
maximum amount permitted by applicable Law, on the Due Date (or, if the Due Date
is not a business day, as of 11:00 a.m. New York, NY time on the first business
day following the Due Date).  Such rate shall be redetermined at the beginning
of each calendar quarter following such Due Date.  Such interest will be payable
at the same time as the payment to which it relates and shall be calculated on
the basis of a year of 365 days and the actual number of days for which due.

Section 4.9Payments by or to Other Group Members.  When appropriate under the
circumstances to reflect the underlying liability for a Tax or entitlement to a
Tax refund or Tax Benefit, a payment which is required to be made by or to Noble
or Paragon may be made by or to another member of the Noble Group or the Paragon
Group, as appropriate, but nothing in this ‎Section 4.9 shall relieve Noble or
Paragon of its obligations under this Agreement.

17

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 4.10Procedural Matters.  Any written notice for indemnification
delivered to the indemnifying Party in accordance with ‎Section 8.4 shall state
the amount due and owing together with a schedule calculating in reasonable
detail such amount (and shall include any relevant Tax Records, statement, bill
or invoice related to such Taxes, costs, expenses or other amounts due and
owing).  All payments required to be made by one Party to the other Party
pursuant to this ‎Article IV shall be made in U.S. Dollars by electronic, same
day wire transfer.  Payments shall be deemed made when received.  If the
indemnifying Party fails to make a payment to the indemnified Party within the
time period set forth in this ‎Article IV, the indemnifying Party shall pay to
the indemnified Party, in addition to interest that accrues pursuant to ‎Section
4.8, any costs or expenses incurred by the indemnified Party to secure such
payment or to satisfy the indemnifying Party’s portion of the obligation giving
rise to the indemnification payment. 

Section 4.11Tax Consequences of Payments.  For all Tax purposes and to the
extent permitted by applicable Tax Law, the Parties shall characterize any
payment made pursuant to this Agreement in the same manner as if such payment
were a capital contribution by Noble to Paragon or a distribution by Paragon to
Noble, as the case may be, immediately prior to the Spin-off Date.  If any such
payment (or portion thereof) causes, directly or indirectly, an increase in the
Taxes owed by the recipient (or any of the members of its Group) under one or
more applicable Tax Laws through withholding or otherwise, the payor’s payment
obligation (or portion thereof) under this Agreement shall be grossed up to take
into account any additional Taxes that may be owed by the recipient (or any of
the members of its Group) as a result of such payment.  In the event that a Tax
Authority asserts that Noble’s or Paragon’s treatment of a payment pursuant to
this Agreement should be other than as required pursuant to this ‎Section 4.11,
Noble or Paragon, as appropriate, shall use its commercially reasonable efforts
to contest such assertion.

Section 4.12Offset Payments.  Each Party shall be entitled to offset against its
obligation to make any payment contemplated by this Agreement any amount owed to
such Party by the other Party or any of its Affiliates pursuant to the Side
Letter or this Agreement.  

Article V

TAX CONTESTS

Section 5.1Notices.  Each Party shall provide prompt notice to the other Party
of any pending or threatened Tax Contest of which it becomes aware relating to
(i) Taxes for which it may be indemnified by the other Party hereunder, (ii) the
qualification of the Spin-off as a Tax-free transaction described under Sections
368(a)(1)(D) and 355 of the Code to Noble, its shareholders (except with respect
to cash received in lieu of fractional shares), and Paragon, or (iii) any change
in the Tax treatment of the Related Separation Transactions.  Such notice shall
contain factual information (to the extent known by the notifying Party or its
agents or representatives) describing any asserted Tax liability in reasonable
detail and shall be accompanied by copies of any notice and other documents
received from any Tax Authority in respect of any such matters.  If (i) an
indemnified Party has knowledge of an asserted Tax liability with respect to a
matter for which it is to be indemnified hereunder, (ii) such Party fails to
give the indemnifying Party prompt notice of such asserted Tax liability, and
(iii) the

18

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

indemnifying Party has the right, pursuant to ‎Section 5.2, to control the Tax
Contest relating to such Tax liability, then (A) if the indemnifying Party is
precluded from contesting the asserted Tax liability as a result of the failure
to give prompt notice, the indemnifying Party shall have no obligation to
indemnify the indemnified Party for any Taxes arising out of such asserted Tax
liability and (B) if the indemnifying Party is not precluded from contesting the
asserted Tax liability, but such failure to give prompt notice results in a
monetary detriment to the indemnifying Party, then any amount which the
indemnifying Party is otherwise required to pay the indemnified Party pursuant
to this Agreement shall be reduced by the amount of such detriment. 

Section 5.2Control of Tax Contests.

(a)General Rule.  Except as otherwise provided in this ‎Section 5.2, the
Preparer of any Tax Return shall be the Controlling Party with respect to any
Tax Contest involving a Tax reported on such Tax Return.

(b)Tax Contests Involving Certain Taxes Reported on a Joint Return.  The
Non-Preparer shall be the Controlling Party with respect to that portion of any
Tax Contest involving a Tax or Tax Benefit reported on a Joint Return where the
Non-Preparer is liable for such Tax or entitled to reimbursement for such Tax
Benefit under this Agreement and such Tax or Tax Benefit is separable from all
other Taxes or Tax Benefits reported on such Joint Return; provided, however,
that Noble shall be the Controlling Party with respect to any Tax Contest
involving Separation Tax Items.

(c)Tax Contests Involving Taxes Reported on Certain Brazilian Tax Returns.  The
Parties shall use all commercially reasonable means to mitigate the assessment
of Taxes by any Tax Authority in Brazil and shall share all reasonable
third-party costs that are attributable to such mitigation in the same
proportion as the number of Brazilian High Specification Rig Days bears to the
number of Brazilian Standard Specification Rig Days, respectively, for such Tax
Year.

(d)Tax Contests Involving Mexican Tax Receivables.  Noble shall be the
Controlling Party with respect to any Tax Contest to the extent related to
Mexican tax receivables described in ‎Section 4.3. Noble shall reimburse Paragon
for any reasonable third-party costs incurred by the Paragon Group in connection
with such contest.

(e)Non-Controlling Party Participation Rights.  Except as otherwise provided in
‎Section 5.2(f), with respect to any Tax Contest involving a Tax for which the
Non-Controlling Party may be liable, or a Tax Benefit to which the
Non-Controlling Party may be entitled to reimbursement under this Agreement, (i)
the Non-Controlling Party shall, at its own cost and expense, be entitled to
participate in such Tax Contest, (ii) the Controlling Party shall keep the
Non-Controlling Party reasonably informed and consult in good faith with the
Non-Controlling Party and its Tax advisors with respect to any issue relating to
such Tax Contest, (iii) the Controlling Party shall provide the Non-Controlling
Party with copies of all correspondence, notices and other written materials
received from any Tax Authority and shall otherwise keep the Non-Controlling
Party and its Tax advisors advised of significant developments in the Tax
Contest and of significant communications involving representatives of the Tax
Authority, (iv)

19

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

the Non-Controlling Party may request that the Controlling Party take a position
in respect of such Tax Contest, and the Controlling Party shall do so provided
that (A) there exists substantial authority for such position (within the
meaning of the accuracy-related penalty provisions of Section 6662 of the Code),
(B) the adoption of such position would not reasonably be expected to increase
the Taxes for which the Controlling Party is liable, or decrease the Tax Benefit
for which it is entitled to reimbursement, under this Agreement (unless the
Non-Controlling Party agrees to indemnify and hold harmless the Controlling
Party from such increase in Taxes or reduction in Tax Benefits), and (C) the
Non-Controlling Party agrees to reimburse the Controlling Party for any
reasonable third-party costs that are attributable to the Non-Controlling
Party’s request, to the extent those costs exceed $50,000, (v) the Controlling
Party shall provide the Non-Controlling Party with a copy of any written
submission to be sent to a Taxing Authority prior to the submission thereof and
shall give good faith consideration to any comments or suggested revisions that
the Non-Controlling Party or its Tax advisors may have with respect thereto, and
(vi) there will be no settlement, resolution or closing or other agreement with
respect thereto without the consent of the Non-Controlling Party, which consent
shall not be unreasonably withheld or delayed. 

(f)Tax Contests Involving Specified Mexican Taxes.  Noble shall be the
Controlling Party with respect to any Tax Contest involving any Specified
Mexican Tax (“Specified Mexican Tax Contest”) and, notwithstanding Section
5.2(e), the Non-Controlling Party shall have no participation rights with
respect to such Specified Mexican Tax Contest; provided that, with respect to
any Specified Mexican Tax Contest involving a Specified Mexican Tax for which
Paragon has the obligation to pay any portion of the ultimate resolved amount,
Paragon shall have the participation rights given a Non-Controlling Party
pursuant to Section 5.2(e) (other than clause (iv) and clause (vi) thereof, each
of which will not apply to any Specified Mexican Tax Contest); provided further
that, to the extent Noble fails or ceases to exercise its rights as the
Controlling Party with respect to any Specified Mexican Tax Contest for which
Paragon has the obligation to pay any portion of the ultimate resolved amount,
without prejudice to Paragon’s other rights under this Agreement, Paragon shall
have the rights afforded to the Controlling Party.  For the avoidance of doubt,
the Controlling Party shall have sole authority to settle any Specified Mexican
Tax Contest in its sole discretion.  With respect to any Specified Mexican Tax
Contest, the Non-Controlling Party shall reimburse the Controlling Party for
fifty percent (50%) of any out-of-pocket costs and expenses (e.g., professional
fees, court costs, third-party storage fees, etc., but specifically excluding
any costs, fees and expenses of bonding) incurred by the Controlling Party in
connection with such Specified Mexican Tax Contest on a quarterly
basis.  Paragon will fund estimates of the expenses it is required to reimburse
to Noble in advance on a quarterly basis.

Section 5.3Bonding.  In order to satisfy certain bonding requirements necessary
to conduct any Specified Mexican Tax Contests, Noble shall provide direct
bonding, at its own cost and expense, for the Specified Mexican Taxes on the
following basis:

(a)Noble’s direct bonding may take the form of cash, a letter of credit or any
other assurance that satisfies any bonding or surety provider selected by Noble
to issue any bond;

20

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(b)Noble shall provide direct bonding until a full and final resolution of the
Specified Mexican Tax Contests; 

(c)to the extent that Paragon has provided a bond for any Specified Mexican Tax
prior to the Amendment Effective Date, upon the Amendment Effective Date, Noble
shall provide direct bonding to replace any such bonding provided by Paragon;
and

(d)upon the full and final resolution of any Specified Mexican Tax Contest (or
any portion thereof) for which Noble has provided a bond, the Parties shall
ensure that Noble’s bond (or the applicable portion thereof) is unconditionally
released.

Article VI

ASSISTANCE AND COOPERATION

Section 6.1Provision of Information.  

(a)Information with Respect to Joint Returns.  At the written request of the
Preparer, the Non-Preparer shall provide the Preparer with (A) all Tax Records
or other information then in the possession of the Non-Preparer’s Group that are
reasonably necessary for the Preparer to properly and timely file all Joint
Returns and (B) to the extent applicable Tax Law permits Tax Items allocable to
the Non-Preparer pursuant to ‎Article II to be taken into account separately
from Tax Items allocable to the Preparer pursuant to ‎Article II, pro forma
portions of such Joint Returns, prepared in a format reasonably acceptable to
the Preparer and which include only Tax Items allocable to the Non-Preparer
pursuant to ‎Article II.  The Non-Preparer shall provide the materials described
in subclauses (A) and (B) of the preceding sentence no later than thirty days
after the date of the Preparer’s written request.  However, if the Preparer
requests any such information within the thirty day period ending on the due
date of such Joint Return, taking into account applicable extensions, the
Non-Preparer shall provide such information as soon as commercially reasonable.
If the Non-Preparer fails to provide such materials within the time period
described in this ‎Section 6.1 and in the form reasonably requested by the
Preparer to permit the timely filing of any Joint Return, then, notwithstanding
any other provision of this Agreement, the Non-Preparer shall be liable for, and
shall indemnify and hold harmless each member of the Preparer’s Group from and
against, any penalties, interest or additional amounts in respect of Taxes (but
excluding any Taxes underlying such amounts) assessed against any member of
either Group by reason of any resulting delay in filing such return, to the
extent such penalties, interest or additional amounts in respect of Taxes are
directly attributable to the delay in providing such information.  If the
Non-Preparer provides such materials within the time period described in this
‎Section 6.1(a) in the form reasonably requested by the Preparer to permit the
timely filing of a Joint Return, then, notwithstanding any other provision of
this Agreement, the Preparer shall be liable for, and shall indemnify and hold
harmless each member of the Non-Preparer’s Group from and against, any
penalties, interest or additional amounts in respect of Taxes (but excluding any
Taxes underlying such amounts) assessed against any member of either Group by
reason of any delay in filing such return.

21

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(b)Information with Respect Tax Payments.  At the written request of the
Preparer, the Non-Preparer shall provide the Preparer with all Tax Records or
other information then in the possession of the Non-Preparer’s Group that the
Preparer reasonably requests in order to determine the amount of Taxes due on
any Payment Date with respect to a Joint Return.  The Non-Preparer shall provide
such information no later than thirty days from the date of the Preparer’s
written request.  However, if the Preparer requests any such information within
the thirty day period ending on the Payment Date, the Non-Preparer shall provide
such information as soon as commercially reasonable.  If the Non-Preparer fails
to provide such information within the time period described in this ‎‎Section
6.1(b) and in the form reasonably requested by the Preparer to permit the timely
payment of such Taxes, the indemnification principles of ‎Section 6.1(a) shall
apply with respect to any penalties, interest or additional amounts in respect
of Taxes (but excluding any Taxes underlying such amounts) assessed against any
member of either Group by reason of any resulting delay in paying such Taxes, to
the extent such penalties, interest, or additional amounts in respect of Taxes
are directly attributable to the delay in providing such information. 

(c)Information with Respect to Separate Returns.  At the written request of the
Preparer, the Non-Preparer shall provide the Preparer with all Tax Records or
other information then in the possession of the Non-Preparer’s Group that the
Preparer reasonably requests in order to properly and timely file all Separate
Returns for which the Preparer is responsible pursuant to Article III.  Such
information shall be provided within the time period prescribed by ‎‎Section
6.1(a) for the provision of information for Joint Returns.  If the Non-Preparer
fails to provide such information within the time period described in ‎‎‎Section
6.1(a) and in the form reasonably requested by the Preparer to permit the timely
filing of a Separate Return, the indemnification principles of ‎‎Section 6.1(a)
shall apply with respect to any penalties, interest or additional amounts in
respect of Taxes (but excluding any Taxes underlying such amounts) assessed
against any member of either Group by reason of any resulting delay in filing
such return, to the extent such penalties, interest, or additional amounts in
respect of Taxes are directly attributable to the delay in providing such
information.

(d)Information with Respect to Tax Contests.  At the written request of the
Controlling Party, the Non-Controlling Party shall provide the Controlling Party
with all Tax Records or other information then in the possession of the
Non-Controlling Party’s Group that the Controlling Party reasonably requests in
order to handle, settle or conduct the Tax Contest.  In addition to the
foregoing, the Non-Controlling Party with respect to any Specified Mexican Tax
Contest shall grant to the Controlling Party access to and control (including
custody) over all Tax Records or other relevant documentation related to the
Specified Mexican Taxes that are necessary in order to handle, settle or conduct
such Specified Mexican Tax Contest.

22

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 6.2Reliance on Exchanged Information.  If a member of the Paragon Group
supplies Tax Records or other information to a member of the Noble Group, or a
member of the Noble Group supplies Tax Records or other information to a member
of the Paragon Group, and an officer of the requesting Group member intends to
sign a statement or other document under penalties of perjury in reliance upon
the accuracy of such Tax Records or other information, then a duly authorized
officer of the Group member supplying such Tax Records or other information
shall certify, to such officer’s knowledge and belief, the accuracy and
completeness of the Tax Records or other information so supplied. 

Section 6.3Provision of Assistance and Cooperation.  

(a)Assistance with Respect to Joint Returns.  At the written request of the
Preparer, the Non-Preparer shall take (and shall cause its Subsidiaries to
take), at the Preparer’s own cost and expense, any action (e.g., filing a ruling
request with the relevant Tax Authority or executing a limited power of
attorney) that is reasonably necessary in order for the Preparer’s Group to
prepare, file, amend or take any other action with respect to a Joint Return or
any other Tax Return if such other Tax Return is required to be filed in
connection with the settlement or resolution of a Specified Mexican Tax
Contest.  If the Non-Preparer fails to take, or cause to be taken, any such
requested action, the indemnification principles of ‎Section 6.1(a) shall apply
with respect to any penalties, interest, or additional amounts in respect of
Taxes (but excluding any Taxes underlying such amounts) assessed against any
member of either Group by reason of a failure to take any such requested action,
to the extent such penalties, interest, or additional amounts in respect of
Taxes are directly attributable to the failure to take such action.  In addition
to the foregoing, in the case of any Tax Return required to be filed in
connection with the settlement or resolution of a Specified Mexican Tax Contest,
if the Non-Preparer fails to take, or cause to be taken, any such requested
action, then Section 2.5(a) shall not apply to the extent any Specified Mexican
Taxes are assessed as a direct result of failing to take, or cause to be taken,
such action.  

(b)Assistance with Respect to Tax Contests.  At the request of the Controlling
Party, the Non-Controlling Party shall take (and shall cause its Subsidiaries to
take) any action (e.g., executing a limited power of attorney) that is
reasonably necessary in order for the Controlling Party’s Group to handle,
settle or conduct the Tax Contest.  In the case of any Specified Mexican Tax
Contest, if the Non-Controlling Party fails to take, or cause to be taken, any
such requested action, then Section 2.5(a) shall not apply to any Specified
Mexican Taxes assessed as a result, either directly or indirectly, of failing to
take, or cause to be taken, such action.  Each Party shall assist the other
Party in taking (or causing to be taken) any remedial actions that are necessary
or desirable to minimize the effects of any adjustment made by a Tax
Authority.  The Controlling Party shall reimburse the Non-Controlling Party for
any reasonable out-of-pocket costs and expenses incurred in complying with this
‎‎Section 6.3(b).  The preceding sentence shall not apply to costs and expenses
incurred with respect to any Specified Mexican Tax Contest, the reimbursement of
which will be governed by Section 5.2(f).  The Controlling Party shall have no
obligation to indemnify the Non-Controlling Party for any additional Taxes
resulting from the Tax Contest, if the Non-Controlling Party fails to provide
assistance in accordance with this ‎Section 6.3(b), to the extent such
additional Taxes are directly attributable to the Non-Controlling Party’s
failure to provide such assistance.  Noble shall, for its own account, establish
certain dedicated resources (as determined by Noble) in Mexico for purposes of
administering and defending the Specified Mexican Tax Contests.

23

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(c)Cooperation.  In addition to the obligations enumerated elsewhere in this
‎Article VI, Noble and Paragon shall cooperate (and shall cause their respective
Subsidiaries to cooperate) with each other and with each other’s agents and
representatives, including their respective accounting firms and legal counsel,
in connection with Tax matters, including, making available to each other, as
reasonably requested and available, personnel (including officers, employees and
agents of the Parties or their Subsidiaries) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes, and
personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any Tax Contest.  Furthermore, the
Parties shall cooperate (and cause their respective Subsidiaries to cooperate)
to ensure compliance with the obligations listed in Schedule 6.3(c) hereto by
the Party responsible for such obligation under this Agreement. 

Section 6.4Supplemental Rulings and Supplemental Tax Opinions.  Each of the
Parties agrees that at the reasonable request of the other Party (the
“Requesting Party”), such Party shall cooperate and use reasonable efforts to
(and shall cause its Subsidiaries to cooperate and use reasonable efforts to)
assist the Requesting Party in obtaining, as expeditiously as reasonably
practicable, a Supplemental Ruling from the IRS and/or a Supplemental Tax
Opinion from Tax Counsel.  Within 30 Business Days after receiving an invoice
from the other Party therefor, the Requesting Party shall reimburse such Party
for all reasonable costs and expenses incurred by such Party and the members of
its Group in connection with assisting the Requesting Party in obtaining any
Supplemental Ruling or Supplemental Tax Opinion.  Notwithstanding the foregoing,
no Party shall be required to file any Supplemental IRS Submission unless the
other Party represents to the filing Party that (i) it has reviewed the
Supplemental IRS Submission and (ii) all information and representations, if
any, relating to any member of the other Party’s Group contained in the
Supplemental IRS Submissions are true, correct and complete in all material
respects.

Section 6.5Withholding and Reporting.  With respect to stock of Noble delivered
to any Person, Noble and Paragon shall cooperate (and shall cause their
respective Subsidiaries to cooperate) so as to permit Noble to discharge any
applicable Tax withholding and Tax reporting obligations, including the
appointment of Paragon or one or more of its Subsidiaries as the withholding and
reporting agent if Noble or one or more of its Subsidiaries is not otherwise
required or permitted to withhold and report under applicable Tax Law.

Section 6.6Retention of Tax Records.  Each of Noble and Paragon shall preserve
(and shall cause their respective Subsidiaries to preserve) all Tax Records that
are in their possession (or in the possession of their respective Subsidiaries),
and that could affect the liability of any member of the other Group for Taxes,
for as long as the contents thereof may become material in the administration of
any matter under applicable Tax Law, but in any event until the later of (i) the
expiration of any applicable statutes of limitation, as extended and (ii) 7
years after the Spin-off Date.

Section 6.7Confidentiality.  The provisions of Section 7.13 of the Master
Separation Agreement shall govern the confidentiality, disclosure, and use of
Confidential Information (as defined therein) relating to Taxes.

24

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Article VII

RESTRICTION ON CERTAIN ACTIONS OF THE GROUPS

Section 7.1General Restrictions.  Following the Original Effective Date, Noble
and Paragon shall not (and shall cause their respective Subsidiaries not to)
take any action that, or fail to take any action the failure of which would be
inconsistent with (i) the qualification of the Spin-off as a Tax-free
transaction described under Sections 368(a)(1)(D) and 355 of the Code to Noble,
its shareholders (except with respect to cash received in lieu of fractional
shares), and Paragon or (ii) the Tax-free treatment of the Related Separation
Transactions.

Section 7.2Restricted Actions Relating to Tax Materials.  Without limiting the
other provisions of this ‎Article VII, following the Original Effective Date,
Noble and Paragon shall not (and shall cause their respective Subsidiaries not
to) take any action that, or fail to take any action the failure of which to
take, would be reasonably likely to be inconsistent with, or cause any Person to
be in breach of, any representation or covenant, or any material statement, made
in the Tax Materials.

Section 7.3Certain Paragon Actions Following the Spin-off.

(a)General Rule.  Except as provided in ‎Section 7.3(b), and without limiting
the other provisions of this ‎Article VII, during the two-year period beginning
on the Spin-off Date, Paragon shall not take or enter into a binding agreement
to take (and shall cause its Subsidiaries not to take or enter into a binding
agreement to take) any of the following actions:

(i)the liquidation of Paragon;

(ii)the sale of all or substantially all of the assets that constitute the
Paragon Business to any Person other than an entity that is and will be
wholly-owned, directly or indirectly, by Paragon;

(iii)the transfer of any assets in a transaction described in subparagraphs (A),
(C), (D), (F), or (G) of Section 368(a)(1) to another entity, other than an
entity that is and will be wholly-owned, directly or indirectly, by Paragon;

(iv)the transfer of all or substantially all of the assets that constitute the
Paragon Business in a transaction described in Section 351 or Section 721 other
than a transfer to a corporation or partnership that is and will be
wholly-owned, directly or indirectly, by Paragon;

(v)the issuance of stock (or any instrument that is convertible or exchangeable
into any such stock) other than an issuance to which Treasury Regulations
§§ 1.355-7(d)(8) or (9) applies;

25

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

(vi)the facilitation of or other participation in any acquisition (or deemed
acquisition) of stock of Paragon that would result in any shareholder owning (or
being deemed to own after applying the rules of Sections 355(e)(4)(C) and
355(e)(3)(B) of the Code) forty percent (40%) or more (by vote or value) of the
outstanding stock of Paragon; or 

(vii)the redemption or other repurchase of any stock other than pursuant to open
market stock repurchase programs meeting the requirements of Section 4.05(1)(b)
of Rev. Proc. 96-30, 1996-1 C.B. 696, as in effect prior to its amendment by
Rev. Proc. 2003-48, 2003-2 C.B. 86.

(b)Opinion of Counsel with Respect to Restricted Actions.  Paragon may take (or
cause its Subsidiaries to take) one or more of the actions listed in ‎Section
7.3(a) if Paragon obtains from Tax Counsel a Supplemental Tax Opinion that is
reasonably satisfactory to Noble.

Section 7.4Restricted Actions Relating to Tax Authorities in Mexico.  Following
the Amendment Effective Date, each member of the Paragon Group and each of their
respective Affiliates shall refrain from taking any action that could reasonably
be expected to cause any adverse action by any Tax Authority in Mexico with
respect to any Specified Mexican Taxes or any bonds posted by Noble in
connection therewith; provided, that Paragon will not be required to provide
collateral to Noble in respect of any such bond.

Article VIII

MISCELLANEOUS

Section 8.1Entire Agreement.  This Agreement, together with the Master
Separation Agreement, the Ancillary Agreements, and the Schedules referenced or
attached hereto and thereto, constitutes the entire agreement and understanding
between Noble and Paragon with respect to the subject matter hereof and
supersedes all prior written and oral and all contemporaneous oral agreements
and understandings with respect to the subject matter hereof.

Section 8.2Governing Law.  This Agreement shall be governed and construed and
enforced in accordance with the laws of the State of New York without regard to
principles of conflicts of laws thereof that would result in the application of
the laws of any other jurisdiction.

Section 8.3Termination.  This Agreement may be terminated at any time by mutual
consent of Noble and Paragon.  In the event of termination pursuant to this
Section, no Party shall have any Liability of any kind to any other Party by
reason of this Agreement or such termination.

26

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 8.4Notices.  Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given (i) when personally delivered or
(ii) if mailed registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter is refused
by the addressee or its agent or (iii) if sent by overnight courier which
delivers only upon the signed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent or (iv) if
sent by facsimile or electronic mail, on the date confirmation of transmission
is received (provided that a copy of any notice delivered pursuant to this
clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)), addressed
to the attention of the addressee’s General Counsel at the address of its
principal executive office or to such other address or facsimile number for a
party as it shall have specified by like notice. 

Section 8.5Counterparts.  This Agreement, including the Schedules hereto and the
other documents referred to herein, may be executed in counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.

Section 8.6Binding Effect; Assignment.  This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective legal
representatives and successors.  This Agreement may not be assigned by any
Party, except that Noble may assign any or all of its rights, interests and
obligations hereunder to any Affiliate, as the case may be, provided that any
such Affiliate agrees in writing to be bound by all of the terms, conditions and
provisions contained herein

Section 8.7No Third party Beneficiaries.  This Agreement is solely for the
benefit of the Parties and their respective Groups and is not intended to confer
upon any other Person except the Parties and their respective Groups any rights
or remedies hereunder.

Section 8.8Severability.  If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible.  If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

Section 8.9Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or
delay on the part of any Party in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right.  All rights and remedies existing under this Agreement or
the Schedules attached hereto are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

27

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 8.10Amendment.  No change or amendment will be made to this Agreement
except by an instrument in writing signed on behalf of each of the Parties. 

Section 8.11Authority.  Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement and
(d) this Agreement creates legal, valid and binding obligations, enforceable
against it in accordance with its respective terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.  

Section 8.12Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement or any Ancillary Agreement, the Party or the Parties who are or are to
be thereby aggrieved shall have the right to specific performance and injunctive
or other equitable relief of their rights under this Agreement or such Ancillary
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative.  The Parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived.  Any requirements for the securing or posting of any bond with such
remedy are waived.

Section 8.13Construction.  This Agreement shall be construed as if jointly
drafted by Paragon and Noble and no rule of construction or strict
interpretation shall be applied against any Party.

Section 8.14Performance Guarantees.  Noble and Paragon shall cause to be
performed, and hereby guarantee the performance of, all actions, agreements and
obligations set forth herein to be performed by their respective Affiliates.

Section 8.15Limitation of Liability.  IN NO EVENT SHALL ANY MEMBER OF THE NOBLE
GROUP OR THE PARAGON GROUP OR THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES
BE LIABLE FOR ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE
OR SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF LOST PROFITS OR REVENUES),
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE), WHETHER OR
NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 8.16Predecessors or Successors.  Any reference to Noble, Paragon, a
Person or a Subsidiary in this Agreement shall include any predecessors or
successors (e.g., by merger or other reorganization, liquidation or conversion)
of Noble, Paragon, such Person or such Subsidiary, respectively.  

28

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

Section 8.17Expenses.  Except as otherwise expressly provided for herein, each
Party and its Subsidiaries shall bear their own expenses incurred in connection
with the preparation of Tax Returns and other matters related to Taxes under the
provisions of this Agreement for which they are liable. 

Section 8.18Amendment Effective Date.  This Agreement shall become effective on
the date recited above on which the Parties entered into this Agreement.

Section 8.19Change in Law.  Any reference to a provision of the Code or any
other Tax Law shall include a reference to any applicable successor provision or
law.

Section 8.20Disputes.  The procedures for discussion, negotiation and
arbitration set forth in Article V of the Master Separation Agreement, once
executed, shall apply to all disputes, controversies or claims (whether sounding
in contract, tort or otherwise) that may arise out of or relate to, or arise
under or in connection with this Agreement.




29

--------------------------------------------------------------------------------

Exhibit B

Protected by FRE 408

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth above.

NOBLE CORPORATION PLC

 

By:

 

Name:

 

Title:

 

 

PARAGON OFFSHORE PLC

 

By:

 

Name:

 

Title:

 

 

 

 

 